


Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
COLLABORATION AGREEMENT






By and Between


[***]


and


PDI, INC.
Dated as of August 19, 2013
























































*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article 1 DEFINITIONS                                1
1.1.    Definitions                                    1
1.2.    Construction                                    6
1.3.    Headings                                    6
1.4.    Number And Gender                                6
1.5.    Knowledge                                    6
1.6.    Statutes                                        6
1.7.    “Including”, “Herein” And References                        6
Article 2 COLLABORATION                                7
2.1.    Collaboration Efforts.                                7
2.2.    Compensation For Collaboration.                        8
Article 3 CALL AND PUT OPTIONS                            9
3.1.    PDI Call Option.                                9
3.2.    [***] Put Option.                                9
3.3.    [***] Put Option - Conditions To Exercise.                    9
3.4.    [***] Put Option - Conditions To Closing.                    10
3.5.    Stock Purchase Agreement; Closing.                        10
Article 4 MILESTONES                                11
4.1.    [***].                                        11
4.2.    [***] Study.                                    11
4.3.    [***] Validation.                                12
4.4.    [***] Approval.                                    12
4.5.    Total Milestone Payments; Set Off.                        12
Article 5 ROYALTIES                                    12
5.1.    Royalty Payments.                                12
5.2.    Royalty Reporting And Payment.                        13
5.3.    Term Of Royalty.                                13
5.4.    Records & Audits.                                14
Article 6 REPRESENTATIONS AND WARRANTIES OF PDI CONCERNING THE TRANSACTION    14
6.1.    Representations And Warranties Of Pdi                        14
Article 7 REPRESENTATIONS AND WARRANTIES CONCERNING [***]         15
Article 8 COVENANTS                                16
i
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------




8.1.    Operation And Preservation Of Business                        16
8.2.    Access To Information                                16
8.3.    Notice Of Developments                            16
8.4.    Reporting                                    16
8.5.    Legal Proceedings                                16
8.6.    Exclusivity                                    17
8.7.    Restrictive Legend                                17
8.8.    [***] Master Services Agreement                        17
8.9.    [***] Agreement                                17
8.10.    [***] Consulting Agreement                            18
8.11.    Financial Information And Taxes                        18
Article 9 REMEDIES FOR BREACHES OF THIS AGREEMENT            18
9.1.    Survival Of Representations And Warranties                    18
9.2.    Indemnification Of PDI                                18
9.3.    Indemnification Of [***]                             19
9.4.    Limitations On Indemnification For Breaches Of Representations And
Warranties    19
9.5.    Notice Of Claim                                20
9.6.    Third Person Or Governmental Body Claims                    20
9.7.    Calculation Of Losses                                21
Article 10 TERM AND TERMINATION                        21
10.1.    Term of Agreement                                21
10.2.    Termination Of Agreement                            21
10.3.    Survival                                    23
Article 11 MISCELLANEOUS                                23
11.1.    Press Releases And Public Announcements                    23
11.2.    No Third-Party Beneficiaries                            23
11.3.    Entire Agreement                                23
11.4.    Succession And Assignment                            24
11.5.    Counterparts                                    24
11.6.    Notices                                        24
11.7.    Governing Law                                    25
11.8.    Submission To Jurisdiction; Consent To Service Of Process            25
11.9.    Amendments And Waivers                            25
11.10.    Severability                                26
ii
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------




11.11.    Expenses                                26
11.12.    [***]                                    26


































































iii
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






EXHIBITS




Exhibit A    Form of Stock Purchase Agreement
Exhibit B    Representations and Warranties concerning [***]
Exhibit C    Promissory Note


























































































iv
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------




COLLABORATION AGREEMENT
COLLABORATION AGREEMENT, dated as of August 19, 2013 (the “Effective Date”), by
and between [***], a Delaware corporation (“[***]”) and PDI, INC., a Delaware
corporation (“PDI”).
STATEMENT
A.    [***] is an emerging molecular diagnostics company focusing on [***].
B.    [***].
C.    PDI is a provider of outsourced commercial services to pharmaceutical,
biotechnology and medical device clients in the United States and offers a broad
range of sales support services, clinical educator services, digital
communications, tele-detailing and full-service product commercialization
solutions.
D.    PDI and [***] desire to collaborate on the commercialization of [***]
pursuant to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, PDI and [***] hereby agree as follows:
Article 1

DEFINITIONS
1.1    DEFINITIONS
In this Agreement, the following terms have the meanings specified or referred
to in this Section 1.1 and shall be equally applicable to both the singular and
plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.
“Acquisition” has the meaning set forth in Section 3.5(a) below.
“Alternative Transaction” has the meaning set forth in Section 8.6.
“Affiliate” of any Person shall mean any other Person which directly or
indirectly controls, is controlled by or is under common control with, such
Person. The term “control” (including its correlative meanings “controlled by”
and “under common control with”) means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Agreement” means this Collaboration Agreement (including all Exhibits hereto
other than Exhibit A) as it may be amended from time to time.
“Anniversary Date” has the meaning set forth in Section 2.1 below.
“Applicable Law” means any United States or foreign statute, law (including the
common law), ordinance, rule, code, or regulation that applies in whole or in
part to, as the case may be, [***] or PDI or any of their respective businesses,
properties or assets. Any reference to any federal, provincial, state,






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------






local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
“Business Day” means any day of the year on which national banking institutions
in New Jersey are open to the public for conducting business and are not
required or authorized to close.
“Claim Notice” has the meaning set forth in Section 9.5(a).
“Closing” has the meaning set forth in Section 3.5(a).
“Closing Conditions” has the meaning set forth in Section 3.4.
“Closing Date” has the meaning set forth in Section 3.5(b).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“[***]” has the meaning set forth in Section 4.1(b)(i).
“Commercialization” has the meaning set forth in Section 2.1(b).
“Confidentiality Agreement” means the Confidential Disclosure Agreement dated
May 7, 2013 between PDI and [***].
“Cornell License Agreements” means [***].
“Cornell Rights” has the meaning set forth in the definition of [***].
“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.
[***].
[***].
“Expenses” means all reasonable out-of-pocket expenses incurred in connection
with defending any claim, action, suit or proceeding incident to any matter
indemnified hereunder (including court filing fees, court costs, arbitration or
mediation fees or costs, and reasonable fees and disbursements of legal
counsel).
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Government Program” means any program administered by any Governmental Body
applicable to [***].
“Governmental Body” means any United States or foreign government, whether
federal, state, municipal or local, or other governmental, legislative,
executive or judicial authority, commission or regulatory body.
[***].
“Indemnification Threshold” has the meaning set forth in Section 9.4(a).




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



2

--------------------------------------------------------------------------------






“Indemnified Party” has the meaning set forth in Section 9.5(a).
“Indemnitor” has the meaning set forth in Section 9.5(a).
“Intellectual Property” means all trademarks, trademark applications, trade
names, copyrights, copyright applications, patents and patent applications (and
all royalty, license or other agreements regarding such intellectual property),
logos, licenses, trade secrets, internet domain names owned or reserved,
Software owned or licensed, Technology owned or licensed and other rights and
registrations.
[***].
[***].
“Legal Proceeding” means any action, suit, proceeding, hearing, mediation, claim
(including any counterclaim), written notice or other written assertion of legal
liability or investigation of, in, or before any Governmental Body or before any
arbitrator.
“Licensed Method” means any method that is claimed in Patent Rights, the use of
which would constitute, but for the license granted to [***] under the Cornell
License Agreements, an infringement, an inducement to infringe or contributory
infringement, of any Patent Rights.
“Licensed Product” means any service, composition or product that is claimed in
Patent Rights, or that is produced or enabled by a Licensed Method, or the
manufacture, use, sale, offer for sale, or importation of which would
constitute, but for the license granted to [***] under the Cornell License
Agreements, an infringement, an inducement to infringe or contributory
infringement, of any Patent Rights.
“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages (including incidental
damages, but excluding indirect, consequential, exemplary and punitive damages
except to the extent such damages are payable to a third party), reasonable
expenses, deficiencies, debts, adverse claims or other charges (whether in
contract, tort, strict liability or otherwise).
“Material Adverse Change” means any change, effect, event, occurrence or state
of facts that is materially adverse to (a) the business, properties, assets,
financial condition, prospects or results of operations of [***], taken as a
whole or (b) the ability of [***] to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby; provided,
however, any adverse change, effect or circumstance resulting from general
economic factors affecting the economy as a whole, to the extent that such
factors do not have a disproportionate effect on [***] relative to other
companies operating in the molecular diagnostics industry, that materially
impair [***] ability to conduct its operations shall not be deemed in
themselves, either alone or in combination, to constitute, and shall not be
taken into account in determining whether there has been, a Material Adverse
Change.
“[***]” has the meaning set forth in Section 4.1(a)(i).
“Milestone Payment” or “Milestone Payments” have the meanings set forth in
Article 4.
“Net Revenue” means the total of the gross revenue actually collected on
Licensed Products sold or leased by PDI (or its Affiliates), or any Affiliate of
such party, as applicable), or any combination thereof, less the sum of the
following deductions: cash, trade, or quantity discounts; sales, use, tariff,




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------






import/export duties or other excise taxes imposed on particular sales;
transportation charges; or credits to customers because of rejections or
returns.
“NY CLIA Approval” means that a CLIA application (Form CMS-116) has been
completed and it and all accompanying documents have been submitted to and
accepted by the New York State Department of Health (the “NYDOH”) for a
laboratory facility selected by [***] (and approved by PDI, such approval not to
be unreasonably withheld) and the NYDOH has issued (i) a certificate of
compliance (containing a CLIA number) with all applicable CLIA requirements to
such laboratory authorizing it to conduct the [***] tests, or (ii) waivers
necessary to enable the commencement of commercialization of the [***] tests in
New York.
“Option Conditions” has the meaning set forth in Section 3.3 below.
“Order” means any order, judgment, injunction, decree, award, ruling, doctrine,
assessment, arbitration award, charge or writ of any court, tribunal or other
Governmental Body or arbitrator.
“Ordinary Course” means any transaction relating to [***] which constitutes an
ordinary day-to-day business activity of [***] reasonably consistent with past
practice of [***].
“Organic Documents” means, with respect to a corporation, such corporation’s
charter or certificate of incorporation and by-laws, or, with respect to a
general or limited partnership, such partnership’s general or limited
partnership agreement, or, with respect to a limited liability company, such
limited liability company’s certificate of formation and operating agreement.
“Parties” means PDI and [***], collectively, and “Party” means any one of them.
“Patent Rights” shall have the meaning ascribed to it in the [***].
“PDI” has the meaning set forth in the introductory paragraph to this Agreement.
“PDI Call Option” has the meaning set forth in Section 3.1.
“PDI Call Option Expiration Date” has the meaning set forth in Section 3.1.
“PDI Commercialization Expenditures” has the meaning set forth in Section
2.1(e).
“PDI Documents” has the meaning set forth in Section 6.1(b).
“PDI Indemnitees” has the meaning set forth in Section 9.2.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or other entity.
“[***]” has the meaning set forth in the introductory paragraph to this
Agreement.
“[***] Documents” means all agreements, documents, or instruments or
certificates contemplated by this Agreement or to be executed by [***] in
connection with the transactions contemplated by this Agreement.
“[***] Indemnitees” has the meaning set forth in Section 9.3.


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



4

--------------------------------------------------------------------------------






“[***] Put Option” has the meaning set forth in Section 3.2.
“[***] Put Option Expiration Date” has the meaning set forth in Section 3.2.
“[***] Shareholders” shall mean the shareholders of [***].
“Promissory Note” has the meaning set forth in Section 10.2(a).
“Representatives” has the meaning set forth in Section 8.6.
“Royalty Payments” has the meaning set forth in Section 5.1.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Interest” means any mortgage, pledge, lien, deed of trust, claim,
lease, option, right of first refusal, easement, servitude, proxy, voting trust
or agreement, transfer restriction under any shareholder or similar agreement,
encumbrance, charge, or other security interest, restriction or limitation.
“[***]” has the meaning set forth in Section 4.2(a).
“Sensitivity Rating” means a rating to determine sensitivity utilizing true
positives divided by the sum of true positives and false negatives times one
hundred (100).
“Shares” shall mean all of the issued and outstanding capital stock of [***].
“Software” means computer programs, whether in source code or object code,
databases, and all descriptions, flow-charts and other work product used to
design, plan, organize and develop any of the foregoing; and all documentation
including user manuals and other training documentation related to any of the
foregoing.
“Specificity Milestone Payment” has the meaning set forth in Section 4.2(b).
“Stock Purchase Agreement” has the meaning set forth in Section 3.5(a).
“Stock Purchase Price” means the total Milestone Payments payable under Article
4 subject to any adjustments to such purchase price as set forth in the Stock
Purchase Agreement.
“Specificity Rating” means a rating to determine specificity utilizing true
negatives divided by the sum of false positives and true negatives times one
hundred (100).
“Technology” means, collectively, designs, formulae, procedures, methods,
techniques, ideas, know-how, results of research and development, Software,
inventions, apparatus, creations, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and any other embodiments of the above, in any form whether or not
specifically listed herein.
“Third Party Claim” has the meaning set forth in Section 9.6(a).
“Third Party Infringement” has the meaning set forth in the definition of [***].
“[***] Study” means a study to be conducted after the Effective Date, using a
minimum number of human subjects to be agreed to by the Parties, to test the
[***] when compared to other technologies,
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



5

--------------------------------------------------------------------------------






diagnostic tests or products, the results of which shall be statistically
significant and the cost of which shall not exceed $[***].
“[***] Validation” shall mean a Validation Study completed and ready for
submission to New York State by [***] (or an equivalent New York State-certified
organization), which has been reviewed and approved by PDI before submission,
showing that the [***] assay meets analytical and clinical validation
requirements using standard and well-accepted NY CLIA approval guidelines and NY
CLIA submission standards.
“[***] Agreement” has the meaning set forth in Section 8.9.
1.2    CONSTRUCTION
The Parties have participated jointly in the negotiation and preparation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
1.3.    HEADINGS
The division of this Agreement into articles, sections, subsections, and
exhibits and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement. The
article, section, subsection and exhibit headings in this Agreement are not
intended to be full or precise descriptions of the text to which they refer and
are not to be considered part of this Agreement.
1.4.    NUMBER AND GENDER
In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.
1.5.    KNOWLEDGE
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “Knowledge” of a natural Person, it shall be
deemed to refer to knowledge of such Person after due inquiry, and where any
representation or warranty contained in this Agreement is expressly qualified by
reference to the “Knowledge” of a Person that is not an individual, it shall be
deemed to refer to the knowledge after due inquiry of such Person’s directors
and executive officers (including, in the case of [***]) and all other officers
and managers having responsibility relating to the applicable matter.
1.6.    STATUTES
Unless specified otherwise, reference in this Agreement to a statute refers to
that statute or to any amended or restated legislation of comparable effect.
Reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.
1.7.    “INCLUDING”, “HEREIN” AND REFERENCES
The word “including” means “including without limitation” and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it. All






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



6

--------------------------------------------------------------------------------






uses of the words “herein”, “hereto”, “hereof”, “hereby” and “hereunder” and
similar expressions refer to this Agreement and not to any particular section or
portion of it. References to an Article, Section, Subsection or Exhibit refer to
the applicable article, section, subsection or exhibit of this Agreement.
Article 2
COLLABORATION


2.1.    COLLABORATION EFFORTS.


(a)Each of the parties shall use commercially reasonable efforts to achieve
Commercialization on or before the first anniversary of the Effective Date (the
“Anniversary Date”). The Parties will work together to agree upon the general
approach and timing of achieving each of the elements comprising
Commercialization as set forth in Section 2.1(b), with the understanding that
any activity included within such general approach that will require material
commitments, obligations, expenditures or deployment of other resources shall be
undertaken only with the concurrence of both Parties. Except with respect to
achieving [***] NY CLIA Approval and [***], PDI shall have the right to take the
lead in such efforts and [***] agrees to support PDI in such efforts as may
reasonably be requested by PDI, and not to pursue any such efforts unilaterally
without prior consultation with and authorization by PDI as to any such efforts.
None of the Parties guaranty, or provide any assurances to the other Party, that
Commercialization can or will be achieved by the Anniversary Date or any time
thereafter. PDI and [***] shall keep each other reasonably informed on the
Parties’ collaboration efforts and activities and any actual and anticipated
material delays in connection therewith.
(b)For purposes of this Agreement, the term “Commercialization” shall mean
satisfaction of each and every of the following (unless waived by the Parties in
writing in accordance with Section 11.9):
(i)
[***].

(ii)
[***].

(iii)
[***].

(iv)
[***].

(v)
[***].

(vi)
[***].

(vii)
[***].

(viii)
[***].



(c)The Parties will commence efforts to achieve [***] as soon as reasonably
possible following the Effective Date; provided, however, the Parties shall
agree upon the approach to obtaining such [***] and neither Party will engage in
any substantive discussions or negotiations with third parties or otherwise
commit to any obligations with regard to [***], without the other Party’s prior
consent. PDI shall not be responsible to incur any costs, expenses or other
obligations in connection with achieving [***] for purposes of achieving
Commercialization.




















*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



7

--------------------------------------------------------------------------------






(d)The Parties will begin the process of planning and preparing for the [***] as
soon as reasonably possible following the Effective Date.


(e)Notwithstanding any of the foregoing, in no event shall PDI be obligated to
expend in excess of $500,000, in the aggregate, which expenditures shall be for
mutually agreed upon activities in furtherance of Commercialization efforts
(such amount actually expended, whether greater or less than $500,000, the “PDI
Commercialization Expenditures”). The PDI Commercialization Expenditures shall
be primarily used for the [***] and establishing the reimbursement amount for
commercial use of the [***] diagnostic test from Medicare and a nationally
recognized third party insurance company. In no event shall PDI be obligated to
initiate the [***] or otherwise incur any obligations, costs or expense unless
and until [***] has been achieved or to pursue the [***] if and so long as the
[***] is not continuing; provided, however, in the event of any delay or
interruption in the [***] because of the lack of [***] may pursue any
agreed-upon activities related to the [***] using its own funds, subject to
reimbursement by PDI promptly after the achievement of [***] (so long as such
reimbursement together with PDI’s other expenditures in furtherance of
Commercialization efforts do not exceed $[***]).


(f)Subject to the provisions of Section 2.1(e), PDI shall reimburse [***] for
any and all amounts expended by [***] in furtherance of Commercialization, if
and to the extent that PDI has agreed in writing to reimburse [***] for same;
provided, however, that prior written approval of PDI shall not be required with
respect to any individual expenditure if the amount expended by [***] does not
exceed $15,000, unless a series of individual expenditures would exceed $35,000
in the aggregate. Expenditures by [***] that do not require prior written
approval are still subject to the provisions of Section 2.1(e). As to any such
reimbursable amounts, [***] shall submit itemized invoices to PDI on a monthly
basis, together with appropriate supporting documentation, with respect to any
amounts due to [***] pursuant to this Section 2.1(f). PDI shall pay each invoice
submitted by [***] within thirty (30) days of PDI’s receipt of such invoice.
[***] shall deliver all invoices to PDI, and PDI shall make all payments to
[***], at the Parties’ respective addresses set forth in Section 11.6. In the
event a dispute arises between the Parties regarding any portion of any invoice,
PDI shall pay all undisputed portions of the invoice(s) while withholding
payment of the disputed portions pending good faith resolution by the Parties,
and such withholding shall not constitute a breach of this Agreement.


(g)At any time following achievement of [***], the Parties may agree (but shall
not be obligated to agree) that PDI may begin limited marketing and/or
promotional efforts in connection with the Licensed Product, the parameters and
cost of which are to be agreed upon in advance by the Parties. PDI agrees to pay
its own costs and expenses associated with its marketing and promotional efforts
pursuant to this Section 2.1(g) and such costs and expenses shall not be
considered PDI Commercialization Expenditures for purposes of this Agreement.
The Parties agree that any and all proceeds generated by PDI’s marketing and/or
promotional efforts shall be paid to PDI until such time as all costs and
expenses incurred by PDI in connection with such marketing and promotional
efforts have been paid in full, and any remaining profits shall be shared
equally by the Parties, until either the Closing or the termination of this
Agreement pursuant to Section 10.2.


2.2.    COMPENSATION FOR COLLABORATION.


As full compensation to [***] for its obligations and collaboration efforts
under this Article 2 and for granting the PDI Call Option under Article 3, upon
execution and delivery of this Agreement, PDI shall pay [***] the sum of One
Million Five Hundred Thousand Dollars ($1,500,000.00), payable in U.S. Dollars
by wire transfer to a [***] U.S. bank account pursuant to wire instructions to
be provided by [***]. [***] shall use a portion of these funds to pay and
satisfy [***] ’s liabilities and obligations due as of the Effective Date, or
which become due hereafter, to Cornell University. [***] shall pay Cornell


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



8

--------------------------------------------------------------------------------






University all outstanding amounts, including all principal and accrued and
unpaid interest, under any and all convertible notes issued by [***] to Cornell
University or its Affiliates, within three (3) Business Days from the effective
date of the Cornell License Agreements.
Article 3
CALL AND PUT OPTIONS


3.1.    PDI CALL OPTION. PDI shall have the option (but not the obligation) to
acquire one hundred percent (100%) of the Shares, which option may be exercised,
so long as no notice of termination pursuant to Section 10.2(f) shall be
pending, by PDI at any time during the term of this Agreement (whether or not
Commercialization shall have been achieved) prior to the date that is the second
anniversary date of the Effective Date (the “PDI Call Option Expiration Date”),
by PDI providing written notice of such exercise to [***] at any time on or
before the PDI Call Option Expiration Date (the “PDI Call Option”). If PDI
exercises the PDI Call Option on or before the PDI Call Option Expiration Date,
then the [***] Shareholders shall be required to sell all of their Shares to PDI
for the Stock Purchase Price.


3.2.    [***] Put Option. [***] shall have the option (but not the obligation)
to require PDI to acquire one hundred percent (100%) of the Shares, which option
may be exercised by [***] at any time during the term of this Agreement
following satisfaction of the Option Conditions (and provided such Option
Conditions remain satisfied at the time of exercise) and prior to the date that
is the second anniversary date of the Effective Date (the “[***] Put Option
Expiration Date”), by [***] providing written notice of such exercise to PDI at
any time on or before the [***] Put Option Expiration Date (the “[***] Put
Option”). If [***] exercises the [***] Put Option, then PDI shall be required to
purchase all (but not less than all) of the Shares, from the [***] Shareholders,
for the Stock Purchase Price, and in such event the [***] Shareholders shall be
required to sell all of the Shares to PDI for the Stock Purchase Price.


3.3.    [***] PUT OPTION - CONDITIONS TO EXERCISE.


[***] ’s right to exercise the [***] Put Option shall be subject to and
conditioned upon complete satisfaction of each and every of the following
conditions (collectively, the “Option Conditions”) (unless waived by the Parties
in writing in accordance with Section 11.9):
(a)    Achievement of Commercialization; provided, however, that there is also
Commercialization as of the date of exercise of the [***] Put Option;


(b)    the representations and warranties set forth in or referred to in Article
7 and/or Exhibit B shall be true and correct in all material respects, in each
case, as of the date of this Agreement and (except for matters which PDI has
approved in advance) as of the date of the exercise of the [***] Put Option, in
each case as though made at and as of each such date, except to the extent such
representations and warranties expressly speak as of an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date);


(c)    [***] shall have performed and complied with all obligations and
agreements required hereunder in all material respects through the date of
exercise of the [***] Put Option, and no notice of termination pursuant to
Section 10.2(e) shall be pending;


(d)    there shall not have been or occurred, as of the date of exercise of the
[***] Put Option, any Material Adverse Change;






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



9

--------------------------------------------------------------------------------






(e)    no Legal Proceeding shall be pending before any court or quasi-judicial
or administrative agency of any federal, state, local, or foreign jurisdiction
or before any arbitrator wherein an Order would (i) prevent consummation of any
of the Acquisition or other transactions contemplated by this Agreement, (ii)
cause the Acquisition or the other transactions contemplated by this Agreement
to be rescinded following consummation or (iii) affect adversely the right of
PDI to own the Shares and to control [***] ; and


(f)    [***] shall have delivered a certificate to PDI signed by [***] as an
officer of [***] , dated as of the date of the exercise of the Put Option,
stating that to its Knowledge, the Option Conditions set forth in this Section
3.3 have all been satisfied.


3.4.    [***] PUT OPTION - CONDITIONS TO CLOSING.


After [***] ’s exercise of the [***] Put Option, the obligation of PDI to
consummate the Acquisition shall be subject to and conditioned upon complete
satisfaction of each and every of the following conditions (collectively, the
“Closing Conditions”) (unless waived by the Parties in writing in accordance
with Section 11.9):
(a)    Achievement of Commercialization; provided, however, that there is also
Commercialization as of the Closing Date;


(b)    the representations and warranties set forth in or referred to in Article
7 and/or Exhibit B shall be true and correct in all material respects, in each
case (except for matters which PDI has approved in advance), as of the Closing
Date, as though made at and as of the Closing Date, except to the extent such
representations and warranties expressly speak as of an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date);


(c)    [***] shall have performed and complied with all obligations and
agreements required hereunder in all material respects through the Closing Date,
and no notice of termination pursuant to Section 10.2(e) shall be pending;


(d)    there shall not have been or occurred, as of the Closing Date, any
Material Adverse Change;


(e)    no Legal Proceeding shall be pending before any court or quasi-judicial
or administrative agency of any federal, state, local, or foreign jurisdiction
or before any arbitrator wherein an Order would (i) prevent consummation of any
of the Acquisition or other transactions contemplated by this Agreement, (ii)
cause the Acquisition or the other transactions contemplated by this Agreement
to be rescinded following consummation or (iii) affect adversely the right of
PDI to own the Shares and to control [***] ;


(f)    [***] shall have delivered a certificate to PDI signed by [***] as an
officer of [***] , dated as of the Closing Date, stating that to its Knowledge,
the Closing Conditions set forth in this Section 3.4 have all been satisfied;
and


(g)    such other conditions as may be set forth in the Stock Purchase
Agreement.


3.5.    STOCK PURCHASE AGREEMENT; CLOSING.


(a)    In connection with the closing of the sale and purchase of the Shares
(the “Closing”) following the exercise of the PDI Call Option or [***] Put
Option, as the case may be (the




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



10

--------------------------------------------------------------------------------






“Acquisition”), each of the Parties shall execute and deliver a stock purchase
agreement in form and substance attached hereto as Exhibit A (the “Stock
Purchase Agreement”). Any such Acquisition shall be accomplished pursuant to the
terms of the Stock Purchase Agreement.


(b)    The Closing of the Acquisition shall take place at the office of Norris,
McLaughlin & Marcus, P.A. (or such other place as may be agreed to by the
Parties in writing), at 10:00 a.m. local time, on a date to be specified by the
parties (the “Closing Date”), which date shall be no later than fifteen (15)
Business Days following the exercise of either the PDI Call Option or the [***]
Put Option, as the case may be, or such sooner date as the Parties may agree.


Article 4
MILESTONES


Subject to the terms hereof, if the Closing of the Acquisition occurs following
exercise of either the PDI Call Option or the [***] Put Option, as the case may
be, then PDI shall pay to [***] for further distribution to the [***]
Shareholders certain milestone payments in accordance with the Stock Purchase
Agreement and the terms set forth below (each a “Milestone Payment” and
collectively, the “Milestone Payments”). For the avoidance of doubt, no
Milestone Payment otherwise specified in this Article 4 shall be payable unless
the Closing shall have also occurred contemporaneously, following exercise of
either the PDI Call Option or the [***] Put Option. Any Extension Fee paid under
Section 10.2(c) shall be deemed a partial prepayment of the Milestone Payments
otherwise due under this Article 4.
4.1.    [***].
(a)    [***]
(i)
[***].

(ii)
[***].

(iii)
[***].



(b)    [***]
(i)    [***].
(ii)    [***].
(iii)    [***].


4.2.    [***].


(a)    [***]
(i)    [***].
(b)    [***]
(i)    [***].
(ii)    [***].
















*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



11

--------------------------------------------------------------------------------






4.3.    [***]. [***].


4.4.    [***]. [***].


4.5.     TOTAL MILESTONE PAYMENTS; SET OFF. In no event shall the total
Milestone Payments (including any Extension Fee paid pursuant to Section 10.2(c)
exceed $6,000,000 in the aggregate. In addition, the total Milestone Payments
payable by PDI shall be reduced by any and all payments made by PDI or its
Affiliate(s) directly or indirectly through [***] to any third party (or
parties) in connection with achieving and maintaining [***], either prior to
Closing, or after Closing if required by commitments or contractual obligations
made or agreed to by [***] prior to Closing, but including only payments that
are reduced to a set or fixed known amount, and payable on a date certain, at
the time of entering into the commitment to make such payments. Notwithstanding
any other provision herein to the contrary, there shall be no reduction to the
Milestone Payments under this Section 4.5 (i) on account of the $1,500,000
payable to [***] under Section 2.2, or (ii) payments made to Cornell University
under the Cornell License Agreements. Subject to Section 9.4(d), nothing in this
Section 4.5 shall limit the PDI Indemnitees’ rights to indemnification pursuant
to Article 9.


Article 5
ROYALTIES


5.1.    ROYALTY PAYMENTS. Subject to the terms hereof, if (and only if) the
Closing of the Acquisition occurs following exercise of either the PDI Call
Option or the [***] Put Option, as the case may be, then PDI shall pay [***] for
further distribution to the [***] Shareholders royalty payments in accordance
with the terms set forth below (collectively, the “Royalty Payments”).


(a)    A royalty based on the Net Revenue for each calendar year beginning
January 1, 2015, by PDI and/or its Affiliate(s) as follows:


(i)    7.0% on such Net Revenue up to and equal to $50 million in each such
calendar year;


(ii)    9.0% on such Net Revenue greater than $50 million and up to and equal to
$100 million in each such calendar year; and


(iii)    11% on such Net Revenue greater than $100 million in each such calendar
year.


(b)    The Royalty Payments payable by PDI shall be reduced by any and all
payments made or to be made at or after Closing by PDI or its Affiliate(s),
directly or indirectly through [***] , to any third party (or parties) in
connection with achieving and maintaining [***], if required by commitments or
contractual obligations made or agreed to by [***] prior to Closing, except to
the extent that such amounts were withheld from the Milestone Payments in
accordance with Section 4.5. If any payments to third parties as described above
result in a reduction in royalty payments to Cornell University under the
Cornell License Agreements as a result of the provisions in the Cornell License
Agreements that permit reductions due to royalties paid to third parties (the
amount of such reduction, the “Cornell Adjustment Amount”), then the Cornell
Adjustment Amount shall be credited against any amount by which the Royalty
Payments would otherwise be reduced under this Section 5.1(b). For the avoidance
of doubt, in no event shall the aggregate amount of any reductions to the
Royalties Payments under this Section 5.1(b) plus the Cornell Adjustment Amount
exceed the amount of any payments made by PDI or its Affiliate(s), directly or
indirectly through [***] , to any third party (or parties) in connection with
achieving and








*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



12

--------------------------------------------------------------------------------






maintaining [***]. Subject to Section 9.4(d), nothing in this Section 5.1(b)
shall limit the PDI Indemnitees’ rights to indemnification pursuant to Article
9.


(c)    Without the prior written consent of [***], neither PDI nor its
Affiliates shall transfer, assign, sell, license or sub-license any rights under
the Cornell License Agreements, including the Patent Rights, except (i) to an
organization that PDI reasonably believes is capable of long-term performance of
PDI’s obligations under this Article 5 and (ii) in such a way that requires any
such transferee, assignee, purchaser, licensee or sub-licensee (collectively, a
“Successor”) to assume, for the benefit of the [***] Shareholders, obligations
of reporting, payment, record-keeping and audit equivalent to those imposed on
PDI under this Article 5 (and subject to the same terms and other limitations
herein), but for purposes of calculating the Royalty Payments payable by such
Successor following such transfer, assignment, sale, license or sub-license of
any rights under the Cornell License Agreements, as to any such Successor, such
Successor’s equivalent “Net Revenue” shall be calculated based upon the sales or
leases of Licensed Products by such party and its Affiliates; provided, however,
that notwithstanding such transfer, assignment, sale, license or sub-license of
any rights under the Cornell License Agreements, PDI’s obligations hereunder
shall continue with respect to and to the extent of any rights under the Cornell
License Agreements retained by PDI; provided further that in no event shall any
such transfer, assignment, sale, license or sub-license be done for the purpose
of adversely affecting the economic benefits to which the [***] Shareholders
would otherwise be entitled under this Agreement.


5.2.    ROYALTY REPORTING AND PAYMENT.


(a)    Reporting. Commencing thirty days after the close of the calendar quarter
beginning January 1, 2015, PDI shall submit to [***] quarterly reports
describing the Net Revenue during the most recently completed calendar quarter
and the Royalty Payments payable with respect thereto. If no amount is collected
during any reporting period, a written statement to that effect shall be
delivered to [***] within thirty days after the close of the applicable calendar
quarter.
(b)    Payment.


(i)
With the delivery of each report required under Section 5.2(a), PDI shall pay
the Royalty Payments shown as due on such report.



(ii)    All royalties due shall be paid in United States dollars.


(iii)    Any Royalty Payment payable under this Agreement, when overdue, shall
bear interest at a rate per annum of three percent (3%) in excess of the Prime
Rate as published by “The Wall Street Journal” at the time such payment is due
and until payment is received by [***]. The accrual of such interest shall not
foreclose [***] or the [***] Shareholders from exercising any other rights he or
they may have resulting from the failure of PDI and/or its Affiliates to make
the payment when due.


5.3.    TERM OF ROYALTY. Royalty Payments under this Article 5 shall be payable
with respect to each calendar quarter through December 31, 2034, and the
remaining obligations of PDI (and/or its Affiliates) under this Article 5 shall
expire upon PDI’s satisfaction of all reporting and payment obligations with
respect to such Royalty Payments; provided, however, Section 5.4 shall continue
beyond such expiration in accordance with its terms. Notwithstanding any other
provision herein to the contrary, if [***] or any of his Affiliates breach any
of the covenants contained in Section 5.3 of the Stock Purchase Agreement
related to non-competition or non-solicitation, after PDI provides written
notice of








*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



13

--------------------------------------------------------------------------------






such breach to [***],[***]’s pro rata portion of the Royalty Payments otherwise
payable hereunder shall thereafter be paid into escrow until the claim of breach
is resolved by (a) written agreement of PDI and [***] or (b) a final,
non-appealable judgment or decree of any Governmental Body. If such resolution
contemplates the payment of damages by [***] to PDI and/or its Affiliates, the
funds paid into escrow shall be released first to PDI in an amount equal to the
amount of such damages, and the remaining escrow funds, if any, shall then
promptly be released to [***]. Notwithstanding the foregoing, all funds paid
into escrow shall promptly be released to [***] if the dispute has not been
resolved within 180 days after delivery by PDI of a notice of breach to [***],
or such longer period as PDI and [***] may agree, if prior to the conclusion of
such period neither PDI nor [***] has commenced a Legal Proceeding with respect
to the alleged breach.


5.4.    RECORDS & AUDITS.


(a)    PDI shall keep, and shall require its Affiliates to keep, accurate and
correct records of all Licensed Products manufactured, used, and sold and all
Net Revenue relating thereto. Such records shall be retained by PDI for at least
three (3) years following the conclusion of the reporting period to which such
records relate.


(b)    PDI shall make all records relating to Net Revenue available during
normal business hours for inspection and audit, upon the reasonable request and
at the sole expense of [***], by a Certified Public Accountant reasonably
selected by [***] for the sole purpose of verifying Net Revenue amounts for the
applicable reporting period. Any such request for inspection and audit shall be
made within three years after the close of the applicable reporting period or
periods to be examined. PDI may require, in its reasonable discretion, that such
Certified Public Accountants execute a confidentiality agreement in a customary
form prior to being provided access to such PDI’s records. If the audit
discloses a deficiency in the amounts owed to the [***] Shareholders under this
Agreement, PDI shall pay to [***] such deficiency plus interest thereon in
accordance with Section 5.2(b)(iii). In addition, if the audit discloses an
underpayment of amounts owed in excess of five percent (5%) of the actual amount
owed, PDI shall also reimburse [***] for the reasonable costs and expenses
associated with the audit.


Article 6
REPRESENTATIONS AND WARRANTIES OF PDI CONCERNING THE
TRANSACTION


6.1.    REPRESENTATIONS AND WARRANTIES OF PDI


PDI represents and warrants to [***] that:
(a)    Organization of PDI. PDI is a corporation duly formed, validly existing,
and in good standing under the laws of Delaware.


(b)    Authorization of Transaction. PDI has full power and authority to execute
and deliver this Agreement and each other agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by PDI in
connection with the transactions contemplated by this Agreement (the “PDI
Documents”) and to perform its obligations hereunder or thereunder and to
consummate the transactions contemplated hereby. This Agreement has been, and
each of PDI Documents will be at or prior to the Closing, duly and validly
executed and delivered by PDI and (assuming due authorization, execution and
delivery by each other party thereto) this Agreement constitutes, and each of
PDI Documents when so executed and delivered will constitute, the valid and
legally binding obligation of PDI, enforceable in accordance with their
respective terms and conditions.








*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



14

--------------------------------------------------------------------------------






(c)    Noncontravention.


(i)
Neither the execution and the delivery of this Agreement nor any of PDI
Documents, nor the consummation of the transactions contemplated hereby, will
violate any Applicable Law to which PDI is subject or any provision of its
Organic Documents.



(ii)
Neither the execution and the delivery of this Agreement nor any of PDI
Documents, nor the consummation of the transactions contemplated hereby, will
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which PDI is a party or by which it is bound
or to which any of its assets are subject. Except for any filing requirements in
connection with applicable securities laws, PDI does not need to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any Person or Governmental Body in connection with the execution and delivery of
this Agreement or in order for the Parties to consummate the transactions
contemplated by this Agreement.



(d)    Brokers’ Fees. PDI has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which [***] could become liable or obligated.


(e)    Litigation. There is no Legal Proceeding against PDI or to which PDI is
otherwise a party that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement or the Stock Purchase Agreement.
To PDI’s Knowledge, no event has occurred or circumstances exist that does or
could result in or serve as a basis for any such Legal Proceeding.


(f)    Sufficiency of Funds. At the Effective Date, and at such time as payment
may be required to be made by PDI under this Agreement (including, without
limitation, the Closing Date), PDI will have sufficient funds available to it to
permit PDI to pay all amounts payable to [***] , including all amounts payable
pursuant to Article 2 and the Stock Purchase Price.


(g)    Purchase for Investment. All Shares purchased by PDI pursuant to this
Agreement and the Stock Purchase Agreement are being acquired for investment
only and not with a view to any public distribution thereof. PDI shall not offer
to sell or otherwise dispose of, or sell or otherwise dispose of, the Shares so
acquired by it in violation of any of the registration requirements of the
Securities Act of 1933.


Article 7
REPRESENTATIONS AND WARRANTIES CONCERNING [***]


[***] hereby represents and warrants to PDI that the representations and
warranties set forth on Exhibit B attached hereto are true and correct. The
inclusion of any information in any section of the exhibits hereto or any other
document delivered by [***] pursuant to this Agreement shall not be deemed to be
an admission or evidence of the materiality of such item, nor shall it establish
a standard of materiality for any purpose whatsoever.






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



15

--------------------------------------------------------------------------------






Article 8
COVENANTS


The Parties agree as follows with respect to the period between the Effective
Date and any termination or expiration of this Agreement in accordance with its
terms.
8.1.    OPERATION AND PRESERVATION OF BUSINESS


(a)    Except as otherwise expressly provided in this Agreement or with the
prior written consent of PDI, [***] will not engage in any practice, take any
action, or enter into any transaction outside the Ordinary Course. Without
limiting the generality of the foregoing, [***] will not (i) engage in any
practice, take any action, or enter into any transaction or agreement of the
sort described in Section 7.9 of Exhibit B, and (ii) fail to comply in all
material respects with all Applicable Laws.


(b)    [***] will use all commercially reasonable efforts to keep the business
and properties of [***] in all material respects in the state as of the date
hereof, including its present operations, physical facilities, working
conditions, and relationships with lessors, licensors, suppliers, customers, and
employees.


8.2.    ACCESS TO INFORMATION


[***] will permit PDI and representatives of PDI to have access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of [***] , to all premises, properties, personnel, books,
records (including Tax and Tax related records), contracts, and documents of or
pertaining to [***] . All information received by PDI and representatives of PDI
in the course of the reviews contemplated by this Section 8.2 and which is
“Confidential Information”, as that term is defined in the Confidentiality
Agreement, shall be subject to the terms of the Confidentiality Agreement.
8.3.    NOTICE OF DEVELOPMENTS


[***] will give written notice to PDI, as promptly as reasonably possible upon
becoming aware of: (i) any fact, change, condition, circumstance, event,
occurrence or non-occurrence or development that has caused or is reasonably
likely to cause any of the representations and warranties in this Agreement to
be untrue or inaccurate in any material respect at any time after the Effective
Date and prior to the Closing, or to cause a Material Adverse Change (ii) any
material failure on its part to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder, or (iii) the
institution of or the threat of institution of any Legal Proceeding against
[***] or any of the [***] Shareholders related to this Agreement or the
transactions contemplated hereby; provided that the delivery of any notice
pursuant to this Section 8.3 shall not limit or otherwise affect the Option
Conditions, the remedies available hereunder to PDI or the representations or
warranties of [***] .
8.4.    REPORTING


[***] shall provide semiannually to PDI copies of its regularly prepared
financial statements and summaries of all material decisions and undertakings
made by [***] management during the preceding semiannual period.
8.5.    LEGAL PROCEEDINGS


In the event any Legal Proceeding described in Section 3.3(e) above is commenced
by any Governmental Body or third party, [***] agrees, at PDI’s written request,
to cooperate with PDI and use


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

16

--------------------------------------------------------------------------------






all commercially reasonable efforts to defend such Legal Proceeding and, if an
Order is issued in any such Legal Proceeding, to use all commercially reasonable
efforts to have such Order lifted.
8.6.    EXCLUSIVITY


(a)    During the term of this Agreement, [***] will not, and will not permit
any of the Affiliates, shareholders, directors, officers, employees,
representatives or agents of [***] (collectively the “Representatives”), to
directly or indirectly (i) solicit, initiate, facilitate or encourage
discussions, negotiations or submissions of any proposal or offer from any
Person with respect to the acquisition of any capital stock or other equity
interests of [***] , or any substantial portion of the assets of [***]
(including any acquisition structured as a merger, consolidation, or share
exchange) (an “Alternative Transaction”) or (ii) participate in any discussions
or negotiations regarding, furnish any information with respect to, assist or
participate in, authorize, recommend, propose to enter into or facilitate or
assist in any other manner any effort or attempt by any Person to do or seek any
of the foregoing or (iii) enter into any Alternative Transaction.


(b)    During the term of this Agreement, [***] shall notify PDI orally and in
writing promptly (but in no event later than 24 hours) after receipt by [***] or
any of the Representatives of any proposal or offer from any Person other than
PDI to effect an Alternative Transaction or any request for non-public
information relating to [***] or for access to the properties, books or records
of [***] by any Person other than PDI.


(c)    [***] shall (and shall cause its Representatives to) immediately cease
and cause to be terminated any existing discussions or negotiations with any
Persons (other than PDI) conducted heretofore with respect to any Alternative
Transaction. [***] agrees not to release any third party from the
confidentiality and standstill provisions of any agreement to which [***] is a
party.


8.7.    RESTRICTIVE LEGEND


Within five (5) Business Days after the Effective Date, [***] shall cause the
following restrictive legend to be endorsed on each certificate representing the
Shares:
“The shares of stock represented by this certificate are subject to restrictions
on transfer, as contained in a Collaboration Agreement dated August 19, 2013, as
the same may be amended from time to time.”
8.8.    [***] MASTER SERVICES AGREEMENT


[***] shall, within ninety (90) days following the Effective Date , execute an
agreement with [***] (“[***]”)[***] (the “[***]”), which deletes in its entirety
Section 14 of the [***] and otherwise eliminates any and all exclusivity rights
of [***] under the [***]. The deadline established by the preceding sentence may
be extended by [***] if delays are caused by [***], so long as [***] continues
to use commercially reasonable efforts to effectuate the amendment as soon as
reasonably possible and keeps PDI reasonably informed of the status of the
negotiations, and the amendment in any event is executed before the Closing
Date. [***] shall not otherwise amend or terminate the [***], without the prior
written consent of PDI. [***] shall deliver a copy of all such amendment to PDI
within five (5) Business Days after same has been executed.
8.9.    [***] AGREEMENT










*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



17

--------------------------------------------------------------------------------






[***] shall, within ninety (90) days following the Effective Date, terminate
that certain engagement letter between [***] and [***] (the “[***]”), in
accordance with its terms.
8.10.    [***] CONSULTING AGREEMENT


[***] shall, prior to Closing, terminate any and all oral agreements between
[***] and [***] such that [***] has no further liabilities or obligations to
[***] under such oral agreements.
8.11.    FINANCIAL INFORMATION AND TAXES


(a)    [***] shall, within forty-five (45) days following the Effective Date,
deliver to PDI the following financial statements for [***] (collectively the
“Financial Statements”): (i) unaudited balance sheet, statement of income, and
statement of cash flow, as of and for the fiscal year ended December 31, 2012;
and (ii) unaudited balance sheet, statement of income, and statement of cash
flow (the “Most Recent Financial Statements”) as of and for the 7 months ended
July 31, 2013. [***] covenants and agrees that each of the Financial Statements
will be complete and correct in all material respects, will be prepared on a
consistent basis throughout the periods covered thereby and will present fairly
the financial condition of [***] as of such dates and the results of operations
of [***] for such periods; provided, however, the Most Recent Financial
Statements will be subject to normal year-end adjustments. [***] covenants and
agrees that the liabilities reflected on the balance sheets included within the
Financial Statements shall not be materially greater than the liabilities
reflected on the corresponding statements of liabilities referred to in Section
7.8 of Exhibit B.


(b)    [***] shall, within forty-five (45) days following the Effective Date,
file all Tax Returns (as such term is defined in Exhibit B) for 2012 and shall
pay all Taxes (as such term is defined in Exhibit B) payable by [***] for 2012.
[***] shall deliver a copy of all such Tax Returns to PDI within five (5)
Business Days after same have been filed.


Article 9
REMEDIES FOR BREACHES OF THIS AGREEMENT


9.1.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES


The representations and warranties in this Agreement and in any certificate
delivered pursuant hereto shall survive the Effective Date and terminate at the
close of business on the Closing; provided, however, that if the Closing does
not occur, such representations and warranties shall survive the Effective Date
and terminate (a) at the close of business on the date one year following the
termination or expiration of this Agreement, or (b) in the case of the
representations and warranties of [***] contained in Sections 7.1 through 7.4(a)
(inclusive), 7.5, 7.7, 7.12 and 7.21 of Exhibit B and of PDI contained in
Sections 6.1(a)-(c)(i) (inclusive) and 6.1(d)-(g) (inclusive), until 60 days
after the expiration of the applicable underlying statute of limitations;
provided, however, that any obligations under Section 9.2 or 9.3 shall not
terminate with respect to any Losses and Expenses as to which the Person to be
indemnified shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the indemnifying party in accordance with
Section 9.4(a) before the termination of the applicable period for survival of
the representation and warranty pursuant to this Section 9.1.
9.2.    INDEMNIFICATION OF PDI


[***] shall defend and indemnify PDI, its Affiliates and each of their officers,
directors, employees, stockholders, agents and representatives (collectively,
the “PDI Indemnitees”) against and


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



18

--------------------------------------------------------------------------------






hold them harmless from any Losses and Expenses suffered or incurred by any such
PDI Indemnitee arising from, relating to or otherwise:
(a)    based upon, attributable to or resulting from the failure of any
representation or warranty made by [***] in this Agreement or in any [***]
Document to be true and correct in all respects as of the date hereof and at and
as of the Closing Date;


(b)    based upon, attributable to or resulting from any breach of any covenant
or other agreement of [***] under this Agreement or any [***] Document; and


(c)    based upon, attributable to or resulting from any and all amounts now or
hereafter payable by [***] under the [***] Agreement.


9.3.    INDEMNIFICATION OF [***]


PDI shall defend and indemnify [***] and its Affiliates, agents, attorneys,
representatives, successors and permitted assigns (collectively, the “[***]
Indemnitees”) against and hold them harmless from any Losses and Expenses
suffered or incurred by any such [***] Indemnitee arising from, relating to or
otherwise:
(a)    based upon, attributable to or resulting from the failure of any
representation or warranty made by PDI in this Agreement or in any PDI Document,
as the case may be, to be true and correct in all respects as of the date hereof
and at and as of the Closing Date; and


(b)    based upon, attributable to or resulting from any breach of any covenant
or other agreement of PDI under this Agreement or any PDI Document.


9.4.    LIMITATIONS OF INDEMNIFICATION FOR BREACHES OF REPRESENTATIONS AND
WARRANTIES


(a)    No Indemnitor shall have any liability under Sections 9.2(a) or 9.3(a)
unless the aggregate of all Losses and Expenses relating thereto for which such
Indemnitor would, but for this proviso, be liable to indemnify all Indemnified
Parties exceeds on a cumulative basis Fifty Thousand Dollars ($50,000) (the
“Indemnification Threshold”), and then only to the extent the aggregate amount
of such Losses and Expenses exceed the Indemnification Threshold.


(b)    The aggregate amount of all Losses and Expenses for which any Indemnitor
shall be liable pursuant to Sections 9.2(a) or 9.3(a), other than Third Party
Claims, shall not exceed in the aggregate the sum of (i) One Million Five
Hundred Thousand Dollars ($1,500,000), plus (ii) the PDI Commercialization
Expenditures, plus (iii) the Extension Fee if paid pursuant to Section 10.2(c);
provided, however, that the limitation on [***] ’s liability set forth in this
Section 9.4(b) shall be reduced by the amount of any termination fee actually
paid by [***] under the applicable promissory note pursuant to Section 10.2.


(c)    The limitations on indemnification set forth in Sections 9.4(a) and
9.4(b) shall not apply to Losses and Expenses related to the failure to be true
and correct of any of the representations and warranties contained in Sections
6.1(a)-(c)(i) (inclusive) and 6.1(d)-(g) (inclusive) and Sections 7.1 through
7.4(a) (inclusive), 7.5, 7.7, 7.12 and 7.21 of Exhibit B.






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



19

--------------------------------------------------------------------------------






(d)    In the event a Party is entitled to recover the same Losses under more
than one provision of this Agreement, such Party shall only be permitted to
recover such Losses one time, and without duplication.


(e)    Notwithstanding the foregoing, this Section 9.4 shall not (i) limit the
rights of the Parties to seek equitable remedies (including specific performance
or injunctive relief) or (ii) apply in respect of any claim of fraud, including
any tort claim or cause of action based upon, arising out of or related to any
intentional misrepresentation made in or in connection with this Agreement or as
an inducement to enter into this Agreement.


(f)    Subject to Section 9.4(d), the Parties acknowledge and agree that their
sole and exclusive remedy with respect to any and all claims on the part of any
other Party hereto in connection with the transactions contemplated by this
Agreement for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article 9.


9.5.    NOTICE OF CLAIM


(a)    Any Party seeking indemnification hereunder (the “Indemnified Party”)
shall give to the Party obligated to provide indemnification to such Indemnified
Party (the “Indemnitor”) a notice (a “Claim Notice”) describing in reasonable
detail the facts giving rise to any claim for indemnification hereunder and
shall include in such Claim Notice a reference to the provision of this
Agreement, [***] Document or PDI Document upon which such claim is based;
provided, that a Claim Notice in respect of any Legal Proceeding by or against a
third Person as to which indemnification will be sought shall be given, promptly
after the action or suit is commenced; and provided, further, that failure to
give such notice shall not relieve the Indemnitor of its obligations hereunder
except to the extent it shall have been actually prejudiced by such failure.


(b)    After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article 9 shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
Governmental Body of competent jurisdiction; or (iii) by any other means to
which the Indemnified Party and the Indemnitor shall agree. The judgment or
decree of a court shall be deemed final when the time for appeal, if any, shall
have expired and no appeal shall have been taken or when all appeals taken shall
have been finally determined. Following such determination of the amount of
indemnification, the Indemnified Party shall forward to the Indemnitor written
notice of any sums due and owing by the Indemnitor and the Indemnitor shall pay
all of such sums so due and owing within 5 Business Days by wire transfer of
immediately available funds.


9.6.    THIRD PERSON OR GOVERNMENTAL BODY CLAIMS


(a)    The Indemnitor shall have the right to conduct and control, through
counsel of its choosing, who is reasonably satisfied to the Indemnified Party,
the defense, compromise or settlement of any third Person or Governmental Body
claim, action or suit (a “Third Party Claim”) against any Indemnified Party as
to which indemnification will be sought by such Indemnified Party from such
Indemnitor hereunder. If the Indemnitor acknowledges its obligation and elects
to defend against, compromise, or, settle any Third Party Claim which relates to
any Losses indemnified by it hereunder, it shall within five (5) days of the
Indemnified Party’s claim notice with respect to such Third Party Claim in
accordance with Section 9.5(a) (or sooner, if the nature of the Third Party
Claim so requires) notify the Indemnified Party of its intent to do so;
provided, that the Indemnitor must conduct the defense of the








*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



20

--------------------------------------------------------------------------------






Third Party Claim actively and diligently thereafter in order to preserve its
rights in this regard. If the Indemnitor elects not to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses indemnified against hereunder or fails to notify the Indemnified
Party of its election as herein provided, the Indemnified Party may defend
against, negotiate, settle or otherwise deal with such Third Party Claim. If the
Indemnified Party defends any Third Party Claim, then the Indemnitor shall
promptly reimburse the Indemnified Party, for reasonable attorneys’ fees and
other expenses of defending such Third Party Claim upon submission of periodic
bills. The Parties shall, in connection with any Third Party Claim the
Indemnitor has elected to defend against, compromise or settle, furnish such
records, information as may be reasonably requested by the in connection
therewith. The Indemnified Party may participate, through counsel chosen by it
and at its own expense, in the defense of any Third Party Claim as to which the
Indemnitor has so elected to conduct and control the defense compromise or
settlement thereof; provided, however, that such Indemnified Party shall be
entitled to participate in any such defense with separate counsel at the expense
of the Indemnitor, and all reasonable attorneys’ fees and costs of defense
incurred in the defense thereof will be paid promptly, if (i) so requested by
the Indemnitor to participate or (ii) in the reasonable opinion of counsel to
the Indemnified Party, a conflict or potential conflict exists between the
Indemnified Party and the Indemnitor that would make such separate
representation advisable; and provided, further, that the Indemnitor shall not
be required to pay for more than one such counsel for all Indemnified Parties in
connection with any Third Party Claim. Notwithstanding anything in this Section
9.6 to the contrary, neither the Indemnitor nor the Indemnified Party shall,
without the written consent of the other party, settle or compromise any Third
Party Claim or permit a default or consent to entry of any judgment unless the
claimant or claimants and such party provide to such other party an unqualified
release from all liability in respect of the Third Party Claim.


(b)    Notwithstanding the provisions of Section 9.6(a), in the event of any
claim for injunctive or other equitable relief against PDI that would if
successful reasonably be expected to have a material and continuing effect on
[***] , and for which PDI would be entitled to indemnification, PDI may assume
the defense of such claim at the cost and expense of [***] .


9.7.    CALCULATION OF LOSSES


Notwithstanding anything to the contrary set forth herein, solely for purposes
of Section 9.2 in determining the amount of any Losses and Expenses suffered or
incurred by any PDI Indemnitee related to a breach of any representation or
warranty of [***] , but not whether there has occurred any such breach, the
representations and warranties set forth in this Agreement shall be considered
without regard to any “material,” “Material Adverse Change” or similar
qualifications set forth therein.
Article 10
TERM AND TERMINATION


10.1    TERM OF AGREEMENT


This Agreement shall commence on the Effective Date and continue until the
earlier of the Closing Date or a termination in accordance with Section 10.2
below.
10.2.    TERMINATION OF AGREEMENT


This Agreement may be terminated as provided below:
(a)    PDI shall have the right to terminate this Agreement, at any time after
the Anniversary Date, upon thirty (30) days’ prior written notice to [***] , in
the event that Commercialization is not






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



21

--------------------------------------------------------------------------------






achieved on or before the Anniversary Date, or in the event PDI determines, in
good faith, that Commercialization cannot be reasonably achieved within the
Anniversary Date. In the event of such termination, [***] shall be obligated to
pay PDI the sum of One Million Dollars ($1,000,000) pursuant to a promissory
note in the form attached hereto as Exhibit C (the “Promissory Note”); provided,
however, the principal amount of the Promissory Note shall be increased by the
amount of any Extension Fee paid pursuant to Section 10.2(c). The Promissory
Note shall bear interest at five percent (5%) per annum. Subject to the
provisions below, the Promissory Note shall be a five (5) year note, with no
payment of principal or interest due during the first twenty-four (24) months,
and the cumulative balance payable in thirty-six (36) consecutive, equal monthly
installments of principal and interest, commencing on the first day of the
twenty-fifth (25th) full calendar month following the date of the termination
notice. The Promissory Note will be subject to acceleration as set forth
therein, including in the event of the receipt by [***] of $7,500,000 in funding
on a cumulative basis (whether in the form of equity capital or other
indebtedness convertible into equity capital), and can be prepaid at any time,
in whole or in part, without penalty or premium. In addition, in the event of
the receipt by [***] of $5,000,000 in funding on a cumulative basis (whether in
the form of equity capital or other indebtedness convertible into equity
capital) during the first twenty-four months, payment of the Promissory Note in
consecutive, equal monthly installments of principal and interest will commence
on the first day of the next calendar month following the date of such funding,
with the monthly payment computed so that the Promissory Note will be fully
amortized and paid in sixty (60) months after its initial issuance.


(b)    [***] shall have the right to terminate this Agreement, at any time prior
to the exercise of the PDI Call Option, upon thirty (30) days’ prior written
notice to PDI, in the event that Commercialization is achieved and PDI neither
has exercised the PDI Call Option nor elects to so exercise before the
expiration of such 30-day termination notice period. In the event of such
termination, [***] shall be obligated to pay PDI the sum of (i) One Million Five
Hundred Thousand Dollars ($1,500,000), plus (ii) the PDI Commercialization
Expenditures, plus (iii) any Extension Fee paid pursuant to Section 10.2(c), the
aggregate of such amounts to be paid pursuant to a promissory note identical to
the Promissory Note except that the principal amount shall be the amount stated
in this paragraph.


(c)    [***] shall have the right to terminate this Agreement, at any time prior
to the exercise of the PDI Call Option, upon thirty (30) days’ prior written
notice to PDI, in the event that Commercialization is not achieved within twelve
months after the Effective Date, and PDI neither has exercised the PDI Call
Option nor elects to so exercise before the expiration of such 30-day
termination notice period. In the event of such termination, [***] shall be
obligated to pay PDI the sum of One Million Dollars ($1,000,000) pursuant to a
promissory note identical to the Promissory Note required by Section 10.2(a).
PDI shall have the right to extend for six (6) months the effective date of
termination under this Section 10.2(c) by making a payment to [***] of Five
Hundred Thousand Dollars ($500,000) (the “Extension Fee”) before the expiration
of such 30-day termination notice period. If the Extension Fee is paid, and if
thereafter a Closing occurs, then the Extension Fee shall be deemed a prepayment
of Milestone Payments, and the amount due at Closing for Milestone Payments
shall be reduced by the amount of the Extension Fee. In the event there is no
Closing and termination occurs after payment of the Extension Fee, the amount of
the promissory note required by this Section 10.2(c) shall be increased to One
Million Five Hundred Thousand Dollars ($1,500,000). Payment of the Extension
Fee, and the resulting extension of the effective date of termination, shall not
prevent PDI from exercising its rights to terminate under Section 10.2(a) during
such extended termination period.


(d)    PDI and [***] shall have the right to terminate this Agreement by mutual
written consent at any time;














*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



22

--------------------------------------------------------------------------------






(e)    PDI shall have the right to terminate this Agreement upon sixty (60)
days’ prior written notice to [***] in the event of a material breach by [***]
of any of its representations, warranties or covenants contained in this
Agreement. Upon the expiration of such notice period, this Agreement shall
terminate without the need for further action by either Party; provided,
however, that if the breach upon which such notice of termination is based shall
have been cured by [***] within such sixty (60) day period, to the reasonable
satisfaction of PDI, then such notice of termination shall be deemed rescinded,
and this Agreement shall continue in full force and effect.


(f)    [***] may terminate this Agreement upon sixty (60) days’ prior written
notice to PDI in the event of a material breach by PDI of any of its
representations, warranties or covenants contained in this Agreement. Upon the
expiration of such notice period, this Agreement shall terminate without the
need for further action by either party; provided, however, that if the breach
upon which such notice of termination is based shall have been cured within such
sixty (60) day period, to the reasonable satisfaction of [***] , then such
notice of termination shall be deemed rescinded, and this Agreement shall
continue in full force and effect.


(g)    On the date that is the second anniversary date of the Effective Date,
this Agreement, if not previously terminated in accordance with its terms, shall
automatically terminate if, prior to such date, PDI has not exercised the PDI
Call Option and [***] has not exercised the [***] Put Option.


(h)    Except as expressly provided otherwise in Section 9.4(b), and subject to
Section 9.4(d), no termination in accordance with this Section 10.2 (or payment
of any promissory note required by Section 10.2(a) or 10.2(b)) shall limit any
rights to indemnification pursuant to Article 9.


10.3.    SURVIVAL


The provisions of Article 9, Article 10 and Article 11 shall survive the
termination or expiration of this Agreement; provided, however, that in the
event of a Closing of the Acquisition, only the provisions of Article 5 and
Article 11 shall survive termination or expiration of this Agreement, each in
accordance with its terms.
Article 11
MISCELLANEOUS


11.1    PRESS RELEASES AND PUBLIC ANNOUNCEMENTS


No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
PDI and [***] ; provided, however, that any Party may make any public disclosure
it believes in good faith is required by Applicable Law or any listing or
trading agreement concerning its publicly-traded securities (in which case the
disclosing Party will use all commercially reasonable efforts to advise the
other Parties prior to making the disclosure).
11.2.    NO THIRD PARTY BENEFICIARIES


Except as specifically provided in Section 11.4, this Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
11.3.    ENTIRE AGREEMENT


This Agreement (including the documents referred to herein), the [***]
Documents, the PDI Documents and the Confidentiality Agreement constitute the
entire understanding and agreement among


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



23

--------------------------------------------------------------------------------






the Parties with respect to the subject matter hereof and supersede any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.
11.4.    SUCCESSION AND ASSIGNMENT


This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties; provided,
however, that, subject to Sections 5.1(c) and 11.12(b) PDI may (i) assign this
Agreement and/or any or all of its rights and interests hereunder to any entity
with which it may merge or consolidate, or which acquires all or substantially
all of its business and assets, (ii) assign this Agreement and/or any or all of
its rights and interests hereunder to one or more of its Affiliates and/or (iii)
designate one or more of its Affiliates to perform its obligations hereunder. In
addition, rights provided to [***] under this Agreement are not transferrable or
assignable under any circumstance without a written opinion of counsel for PDI
that such transfer or assignment complies with applicable securities laws.
11.5.    COUNTERPARTS


For the convenience of the Parties, this agreement may be executed in
counterparts and by facsimile or email exchange of pdf signatures, each of which
counterpart shall be deemed to be an original, and both of which taken together,
shall constitute one agreement binding on the Parties.
11.6.    NOTICES


All notices, requests, demands, claims, and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given if (and then two Business Days after) it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below:
IF TO PDI:
COPY TO:
PDI, Inc.
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054


Attn: Jeffrey Smith, CFO
Norris McLaughlin & Marcus, P.A.
721 Route 202-206, Suite 200
Bridgewater, NJ 08807


Attn: David S. Blatteis, Esq.
 
 
IF TO [***] :
COPY TO:
 
 
[***]


Attn: [***]
Thompson Hine LLP
335 Madison Avenue
12th Floor
New York, NY 10017-4611


Attn: Faith L. Charles, Esq.







*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



24

--------------------------------------------------------------------------------






Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, or ordinary mail, but not electronic mail or messaging), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.
11.7.    GOVERNING LAW


This Agreement, and all claims or causes of action that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or covenant made in or in connection
with this Agreement or as an inducement to enter into this Agreement), shall be
governed by and construed in accordance with the laws of the State of New Jersey
applicable to contracts made and performed in such State without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
Jersey or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New Jersey.
11.8.    SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS


(a)    The Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New
Jersey over any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby and each Party hereby irrevocably agrees
that all claims in respect of such dispute or any suit, action proceeding
related thereto may be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.


(b)    Each of the Parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 11.8.


(c)    THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


11.9.    AMENDMENTS AND WAIVERS










*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



25

--------------------------------------------------------------------------------






No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the Parties hereto. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. No failure on
the part of any Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.
11.10    SEVERABILITY


Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
11.11.    EXPENSES Each Party will bear its and their own costs and expenses
(including legal fees and expenses) incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and each other agreement,
document and instrument contemplated by this Agreement.


11.12.    [***]


(a)    The Parties acknowledge and agree that certain rights granted to [***]
pursuant to a certain Amended and Restated License Agreement between [***] [***]
(the “[***]”), have potential value that is not readily ascertainable as of the
Effective Date. Accordingly, the Parties agree that any actions taken by [***]
or PDI after the Effective Date to monetize such rights under the [***] License
(including, without limitation, commercialization efforts, the initiation of any
Legal Proceeding and any favorable resolution of such Legal Proceeding, or the
transfer, assignment, sale, licensing or sub-licensing of such rights) shall be
for the mutual benefit of PDI and the [***] Shareholders. Accordingly, the
Parties agree that any and all proceeds generated by such monetization efforts
under the [***] License shall be used first to reimburse any actual,
out-of-pocket expenses paid by PDI, [***] and/or [***] in furtherance of such
monetization efforts (including any payments made to [***] License) (all such
amounts to be reimbursed pro rata based on the total amount of expenses paid by
each) until such time as all costs and expenses incurred by PDI, [***] [***] in
connection with such monetization efforts have been paid in full, and any
remaining profits shall be split [***] (in his capacity as a representative of
the [***] Shareholders for further distribution to the [***] Shareholders). For
purposes of the preceding sentence, “proceeds” generated by such monetization
efforts shall not include increased sales of Licensed Products resulting from
the [***] License, such as, for example, limiting sales of products that would
otherwise compete with Licensed Products.


(b)    Without the prior written consent of [***] , neither PDI nor its
Affiliates shall transfer, assign, sell, license or sub-license any rights under
the [***] License, except (i) to an organization that PDI reasonably believes is
capable of long-term performance of PDI’s obligations under this Section 11.12
and (ii) in such a way that requires any such transferee, assignee, purchaser,
licensee or sub-licensee to assume, for the benefit of the [***] Shareholders,
obligations equivalent to those imposed on PDI under this Section 11.12 (and
subject to the same terms and other limitations herein); provided,








*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



26

--------------------------------------------------------------------------------






however, that notwithstanding such transfer, assignment, sale, license or
sub-license of any rights under the [***] License, PDI’s obligations hereunder
shall continue with respect to and to the extent of any rights under the [***]
License retained by PDI; provided further that in no event shall any such
transfer, assignment, sale, license or sub-license be done for the purpose of
adversely affecting the economic benefits to which the [***] Shareholders would
otherwise be entitled under this Section 11.12.


[signature page follows]










































*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.
[***]
 
PDI, INC.
 
 
 
By:
 
 
By:
 
 
 
 
Print Name:
 
 
Print Name
 
 
 
 
Title:
 
 
Title
 
 
 
 



















































*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





28

--------------------------------------------------------------------------------




Shareholder Joinder
Each of the undersigned hereby joins in the foregoing Agreement for the limited
purposes as set forth in this Shareholder Joinder. Each of the undersigned
represents and warrants that he or she owns the number of shares of common stock
of [***] (“Shares”) specified on Attachment 1 to this Shareholder Joinder, and
that such Shares are free and clear of any liens or encumbrances, restrictions
on transfer, legal requirements or proceedings, or prior agreements or
commitments would that limit the ability of such undersigned to sign this
Shareholder Joinder or sell such Shares to PDI, or require such undersigned to
give notice to or obtain consent from any third party in connection with the
Agreement or such sale. Based on the undersigned’s independent investigation,
which has included the opportunity to engage in due diligence and review
publicly available information regarding PDI, each of the undersigned expects to
benefit from the Agreement. In order to induce PDI to enter into the Agreement,
each of the undersigned hereby consents to the Agreement, agrees not to transfer
or encumber any of his or her Shares except as may be consented to in writing by
PDI, confirms his or her consent to the PDI Call Option and the [***] Put
Option, including all provisions in the Agreement and Exhibit A of the Agreement
relating thereto, agrees to be bound by such provisions as if he or she were
each individually a party to the Agreement, and consents to the specific
enforcement of such provisions against himself or herself. Each of the
undersigned further agrees to be bound by the exclusivity provision in Section
8.6 of the Agreement. Each of the undersigned confirms that he or she has no
claim or dispute with [***] or any shareholder, director or officer of [***]
relating in any way to [***] or its business or operations.
By signing this Shareholder Joinder, each of the undersigned acknowledges and
confirms that (1) all agreements, oral or written, between such undersigned and
[***] have terminated, either by their terms or by agreement of the parties
thereto, except to the extent any obligations of such undersigned under any such
agreements by their terms survive termination of the agreement, (2) such
undersigned’s interest in his or her Shares is fully vested as of the Effective
Date and (3) other than such undersigned’s ownership of Shares as specified on
Attachment 1 hereto, such undersigned has no right to or interest in any equity
securities, including options to acquire any equity securities, of [***] .
This Shareholder Joinder is binding on each of the undersigned, and PDI may rely
on the representations and agreements of each such undersigned in connection
with its decision to enter into the Agreement.
Each of the undersigned agree and acknowledge that their respective counsel have
reviewed, or have had the opportunity to review, this Shareholder Joinder and
the terms herein.
IN WITNESS WHEREOF, the undersigned hereto have executed this Shareholder
Joinder as of the Effective Date of the Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 







*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




Shareholder Joinder




Attachment 1


List of Stockholders


Name of Stockholder
Number of Shares Owned
Percentage Ownership
[***]
1,864,300
90.5%
[***]
103,000
5.0%
[***]
61,800
3.0%
[***]
30,900
1.5%
Total:
2,060,000
100%

















































































*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------




EXHIBIT A
STOCK PURCHASE AGREEMENT
 




[Exhibit A to Collaboration Agreement]
STOCK PURCHASE AGREEMENT
Dated as of _____ __, ____
By and Among


[PDI, INC.], Buyer


And the Shareholders of


[***], Sellers





























*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------








TABLE OF CONTENTS
Article 1 DEFINITIONS    
1.1    Definitions                            1
1.2    Construction                            5
1.3    Headings                            6
1.4    Number and Gender                        6
1.5    Knowledge                            6
1.6    Statutes                                6
1.7    “Including”, “Herein” and References                6
Article 2 PURCHASE AND SALE; CLOSING    
2.1    Purchase and Sale of Shares                    6
2.2    Purchase Price                            7
2.3    Closing; Closing Date                        7
2.4    Deliveries at the Closing                    7
2.5    Conditions to the Sellers’ Obligations at Closing            7
Article 3 REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION    
3.1    Representations and Warranties of the Sellers            8
3.2    Representations and Warranties of the Buyer            9
Article 4 REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY    
4.1    Organization, Qualification, and Corporate Power        10
4.2    Authorization of Transaction                    11
4.3    Capitalization                            11
4.4    Noncontravention                        12
4.5    Brokers’ Fees                            12
4.6    Other Matters                            12
4.7    Performance under Collaboration Agreement            12
Article 5 POST-CLOSING COVENANTS    
5.1    Access to Records                        13
5.2    Litigation Support                        13
5.3    Non-Competition; Non-Solicitation                13
5.4    Confidentiality                            14
5.5    Tax Matters                            14
Article 6 DELIVERABLES AT CLOSING    
6.1    Sellers’ Deliverables                        17
i    



--------------------------------------------------------------------------------








6.2    Buyer’s Deliverables                        18
Article 7 REMEDIES FOR BREACHES OF THIS AGREEMENT    
7.1    Survival of Representations and Warranties            18
7.2    Indemnification of Buyer                    19
7.3    Indemnification of Sellers                    19
7.4    Limitations on Indemnification for Breaches of Representations and
Warranties    20
7.5    Notice of Claim                            21
7.6    Third Person or Governmental Body Claims            21
7.7    Purchase Price Adjustment                    22
7.8    Calculation of Losses                        22
7.9    No Contribution                        22
7.10    Offset Rights                            22
Article 8 MISCELLANEOUS    
8.1    Seller Representative                        23
8.2    Press Releases and Public Announcements            24
8.3    No Third-Party Beneficiaries                    24
8.4    Entire Agreement                        24
8.5    Succession and Assignment                    24
8.6    Counterparts                            24
8.7    Notices                                25
8.8    Governing Law                            25
8.9    Submission to Jurisdiction; Consent to Service of Process    26
8.10    Amendments and Waivers                    26
8.11    Severability                            27
8.12    Expenses                            27
8.13    Further Assurances                        27
8.14    Release                                27
8.15    Incorporation of Exhibits                    28
















ii    



--------------------------------------------------------------------------------






Exhibits
Exhibit 3.1(b)    Consents Required by Sellers
Exhibit 3.1(c)    Sellers’ Brokers’ Fees
Exhibit 3.1(d)    Agreements regarding Shares
Exhibit 3.2(c)    Consents Required by Buyer
Exhibit 4.1    Managers, Directors and Officers of Company
Exhibit 4.3    Capitalization
Exhibit 4.4    Noncontravention
Exhibit 4.5    Company’s Brokers’ Fees
Exhibit 4.6    Updated Disclosure Exhibits


























































































iii    



--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
STOCK PURCHASE AGREEMENT, dated as of ______ __, ____ by and among [PDI, INC., a
Delaware corporation] (the “Buyer”) and the individuals identified on the
signature page hereto (collectively, the “Sellers”).
WHEREAS, Sellers own 100% of the issued and outstanding shares (the “Shares”) of
[***], a Delaware corporation (the “Company”); and
WHEREAS, Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from Sellers, all of each Sellers’ respective Shares, upon the terms and subject
to the conditions set forth in this Agreement, so that the Buyer will become the
owner of all of the issued and outstanding Shares of the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Buyer and the Sellers hereby agree as follows:
Article 1
DEFINITIONS


1.1    DEFINITIONS


In this Agreement, the following terms have the meanings specified or referred
to in this Section 1.1 and shall be equally applicable to both the singular and
plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. The term “control” (including its correlative meanings “controlled by”
and “under common control with”) means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Agreement” means this Stock Purchase Agreement, including all exhibits hereto,
as it may be amended from time to time.
“Applicable Law” means any United States or foreign statute, law (including the
common law), ordinance, rule, code, or regulation that applies in whole or in
part to, as the case may be, the Company, the Buyer or Sellers or any of their
respective businesses, properties or assets. Any reference to any federal,
provincial, state, local or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.
“Business Day” means any day of the year on which national banking institutions
in New Jersey are open to the public for conducting business and are not
required or authorized to close.












*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Buyer” has the meaning set forth in the first paragraph of this Agreement.
“Buyer Documents” has the meaning set forth in Section 3.2(b).
“Buyer Indemnitees” has the meaning set forth in Section 7.2.
“Claim Notice” has the meaning set forth in Section 7.5(a).
“Closing” has the meaning set forth in Section 2.3.
“Closing Consideration” has the meaning set forth in Section 2.2(a).
“Closing Date” has the meaning set forth in Section 2.3.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collaboration Agreement” means that certain Collaboration Agreement between
PDI, Inc. and the Company, dated August__, 2013, to which this Agreement is
Exhibit A.
“Company” has the meaning set forth in the second paragraph of this Agreement.
“Company Documents” has the meaning set forth in Section 4.2.
“Company GAAP Liabilities” means, without duplication, all liabilities of the
Company as of the Closing Date (i) for Indebtedness or (ii) that would have been
disclosed on a balance sheet of the Company prepared according to GAAP as of the
Closing Date, including without limitation accounts payable, accrued but unpaid
expenses, and other liabilities.
“Confidential Information” has the meaning set forth in Section 1 of the
Confidential Disclosure Agreement dated May 7, 2013 between Buyer and the
Company, as applicable to information relating to the businesses and affairs of
the Company.
“Expenses” means all reasonable out-of-pocket expenses incurred in connection
with defending any claim, action, suit or proceeding incident to any matter
indemnified hereunder (including court filing fees, court costs, arbitration or
mediation fees or costs, and reasonable fees and disbursements of legal
counsel).
“FIRPTA Certificate” means a statement complying with the relevant provisions of
the Treasury Regulations under Code Section 1445 certifying as to a Seller’s
non-foreign status.
“Fundamental Representations” means the representations Sections 7.1 through 7.5
(inclusive), 7.7, 7.12, and 7.21 of Exhibit B to the Collaboration Agreement.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Body” means any United States or foreign government, whether
federal, state, municipal or local, or other governmental, legislative,
executive or judicial authority, commission or regulatory body.

2

--------------------------------------------------------------------------------






“[***]” means [***], an individual and the principal stockholder of the Company.
“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and (B)
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the Ordinary Course
(other than the current liability portion of any indebtedness for borrowed
money)); (iii) all obligations of such Person under leases required to be
capitalized in accordance with GAAP; (iv) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) all obligations of such Person under interest
rate or currency swap transactions (valued at the termination value thereof);
(vi) the liquidation value, accrued and unpaid dividends, prepayment or
redemption premiums and penalties (if any), unpaid fees or expenses and other
monetary obligations in respect of any redeemable preferred stock of such
Person; (vii) all obligations of any other Persons of the type referred to in
clauses (i) through (vi), the payment of which such Person is responsible or
liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
including guarantees of such obligations; and (viii) all obligations of the type
referred to in clauses (i) through (vii) of other Persons secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Security Interest on any property or asset of
such Person (whether or not such obligation is assumed by such Person).
“Indemnification Threshold” has the meaning set forth in Section 7.4(a).
“Indemnified Party” has the meaning set forth in Section 7.5(a).
“Indemnitor” has the meaning set forth in Section 7.5(a).
“IRS” means the Internal Revenue Service.
“Legal Proceeding” means any action, suit, proceeding, hearing, mediation, claim
(including any counterclaim), notice or other assertion of legal liability or
investigation of, in, or before any Governmental Body or before any arbitrator.
“Litigating Party” has the meaning set forth in Section 5.2.
“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages (including incidental
damages, but excluding indirect, consequential, exemplary and punitive damages
except to the extent such damages are payable to a third party), reasonable
expenses, deficiencies, debts, adverse claims or other charges (whether in
contract, tort, strict liability or otherwise).
“Material Adverse Change” means any change, effect, event, occurrence or state
of facts that is materially adverse to (a) the business, properties, assets,
financial condition, prospects or results of operations of the Company, taken as
a whole or (b) the ability of the
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



3

--------------------------------------------------------------------------------




Company to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; provided, however, any adverse change, effect
or circumstance resulting from general economic factors affecting the economy as
a whole, to the extent that such factors do not have a disproportionate effect
on the Company relative to other companies operating in the molecular
diagnostics industry, that materially impair the Company’s ability to conduct
its operations shall not be deemed in themselves, either alone or in
combination, to constitute, and shall not be taken into account in determining
whether there has been, a Material Adverse Change.
“Net Milestone Payments” means the aggregate amount of the Milestone Payments
(as defined in the Collaboration Agreement) payable to the Sellers pursuant to
Article 4 of the Collaboration Agreement (net of any reduction required by
Section 4.5 of the Collaboration Agreement or any Extension Fee paid pursuant to
Section 10.2(c) of the Collaboration Agreement), which amount is equal to
$[___________].
“Ordinary Course” means any transaction relating to the Company which
constitutes an ordinary day-to-day business activity of the Company reasonably
consistent with past practice of the Company.
“Organic Documents” means, with respect to a corporation, such corporation’s
charter or certificate of incorporation and by-laws, or, with respect to a
general or limited partnership, such partnership’s general or limited
partnership agreement, or, with respect to a limited liability company, such
limited liability company’s certificate of formation and operating agreement.
“Parties” means the Buyer and the Sellers, collectively, and “Party” means any
one of them.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or other entity.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of any Straddle Period ending after the Closing Date.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.
“Restricted Business” means any business or other enterprise involved in the
development or commercialization of any products, services or technology for, or
related to, diagnosis of [***] or diagnosis of [***].
“Securities Act” means the Securities Act of 1933, as amended.
“Security Interest” means any mortgage, pledge, lien, deed of trust, claim,
lease, option, right of first refusal, easement, servitude, proxy, voting trust
or agreement, transfer restriction under any shareholder or similar agreement,
encumbrance, charge, or other security interest, restriction or limitation.
“Seller Documents” has the meaning set forth in Section 3.1(a).




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



4

--------------------------------------------------------------------------------






“Seller Indemnitees” has the meaning set forth in Section 7.3.
“Seller Representative” has the meaning set forth in Section 8.1.
“Sellers” has the meaning set forth in the first paragraph of this Agreement.
“Shares” has the meaning set forth in the recitals of this Agreement.
“Straddle Period” has the meaning set forth in Section 5.5(c)(i).
“Tax” means (i) any federal, state, local or foreign net income, alternative or
add-on minimum, gross income, gross receipts, property, sales, franchise, use,
value added, transfer, gains, capital gains, license, excise, employment,
payroll, withholding, capital, ad valorem, profits, inventory, capital stock,
social security, unemployment, severance, stamp, occupation, estimated or
minimum tax, or any other tax, custom duty, governmental fee or other like
assessment or charge of any kind whatsoever, (ii) any interest, penalty, fine,
addition to tax or additional amount imposed by any Governmental Body in
connection with any item described in clause (i) and (iii) any liability in
respect of any item described in clause (i) or (ii) payable by reason of
contract, assumption, transferee liability, operation of law, Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under law) or otherwise.
“Tax Claim” has the meaning set forth in Section 5.5(f).
“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including any
information return, claim for refund, amended return and declaration of
estimated Tax.
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
“Third Party Claim” has the meaning set forth in Section 7.6(a).
“Total Consideration” means the sum of (i) One Million Five Hundred Thousand
Dollars ($1,500,000), (ii) the PDI Commercialization Expenditures (as defined in
the Collaboration Agreement), (iii) the Closing Consideration and (iv) the
Royalty Payments (as defined in the Collaboration Agreement).
“Treasury Regulations” means the U.S. Department of Treasury regulations
promulgated under the Code, including any successor provisions thereto.
1.2    CONSTRUCTION


The Parties have participated jointly in the negotiation and preparation of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.

5

--------------------------------------------------------------------------------






1.3    HEADINGS


The division of this Agreement into articles, sections, subsections, and
exhibits and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement. The
article, section, subsection and exhibit headings in this Agreement are not
intended to be full or precise descriptions of the text to which they refer and
are not to be considered part of this Agreement.
1.4    NUMBER AND GENDER


In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.
1.5    KNOWLEDGE


Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “Knowledge” of a natural Person, it shall be
deemed to refer to knowledge of such Person after due inquiry, and where any
representation or warranty contained in this Agreement is expressly qualified by
reference to the “Knowledge” of a Person that is not an individual, it shall be
deemed to refer to the knowledge after due inquiry of such Person’s directors
and executive officers (including, in the case of the Company, [***]) and all
other officers and managers having responsibility relating to the applicable
matter.
1.6     STATUTES


Unless specified otherwise, reference in this Agreement to a statute refers to
that statute or to any amended or restated legislation of comparable effect.
Reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.
1.7     “INCLUDING”, “HEREIN” AND REFERENCES


The word “including” means “including without limitation” and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it. All uses of the words
“herein”, “hereto”, “hereof”, “hereby” and “hereunder” and similar expressions
refer to this Agreement and not to any particular section or portion of it.
References to an Article, Section, Subsection or Exhibit refer to the applicable
article, section, subsection or exhibit of this Agreement.
Article 2
PURCHASE AND SALE; CLOSING


2.1    PURCHASE AND SALE OF SHARES


Upon the terms and subject to the conditions of this Agreement, on the Closing
Date each Seller shall sell, transfer, assign, convey and deliver to Buyer, and
Buyer shall purchase from each Seller, all of such Seller’s Shares, free and
clear of any and all Security Interests.


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------






2.2    PURCHASE PRICE


(a)In consideration for the Shares, at the Closing, the Buyer will pay the
following (collectively, the “Closing Consideration”):
(i)to the Sellers an aggregate cash amount equal to (i) the Net Milestone
Payments, minus (ii) the aggregate amount of the Company GAAP Liabilities, and
minus (iii) the amounts payable under Section 2(a)(ii); and


(ii)to each Person set forth on Exhibit 2.2(a), the amount set forth opposite
such Person’s name; provided, however, that in no event shall the amounts
payable under this Section 2(a)(ii) exceed an amount equal to the Net Milestone
Payments minus the Company GAAP Liabilities.


(b)The Buyer shall pay to [***] in his capacity as Seller Representative for
further distribution to the Sellers at the Closing, the Net Milestone Payments,
by wire transfer of immediately available funds to the accounts in the United
States specified by [***] in writing to the Buyer at least three (3) Business
Days prior to the Closing.
(c)In the event any Company GAAP Liabilities are identified within two (2) years
after Closing that were not deducted from the Net Milestone Payments as required
by Section 2.2(a), Sellers shall reimburse Buyer for each and every such Company
GAAP Liability within five (5) Business Days after receiving the Buyer’s written
demand therefor. Subject to Section 7.4(d), the foregoing does not limit or
modify the indemnification obligations in Article 7.


2.3    CLOSING; CLOSING DATE


The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place concurrently with the execution hereof at the offices of [***]
at [address] (or at such other place as shall be agreed upon by the parties
hereto in writing) at 10:00 a.m. (local time) on the date hereof (the “Closing
Date”), unless another time or date is agreed to in writing by the Parties
hereto.
2.4    DELIVERIES AT THE CLOSING


At the Closing, (i) the Sellers will deliver to the Buyer the various
certificates, instruments, and documents referred to in Section 6.1 below,
including duly executed instruments of transfer or assignment representing all
of his or her Shares, (ii) the Buyer will deliver to the Sellers the various
certificates, instruments, and documents referred to in Section 6.2 below, and
(iii) the Buyer will deliver to [***] in his capacity as Seller Representative
for further distribution to each of the Sellers the amounts required pursuant to
Section 2.2(b) above.
2.5    CONDITIONS TO THE SELLERS' OBLIGATIONS AT CLOSING


The obligations of the Sellers to sell the Shares to the Buyer at the Closing
are subject to PDI’s full payment of all undisputed invoices, and the Parties’
good faith resolution of all disputed invoices, submitted by [***] to PDI
pursuant to Section 2.1(f) of the Collaboration Agreement.


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------






Article 3
REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION


3.1    REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each of the Sellers represents and warrants to the Buyer that, with respect to
himself or herself:
(a)    Authorization of Transaction. The Seller has full power and authority to
execute and deliver this Agreement and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Seller in connection with the transactions contemplated by this Agreement
(the “Seller Documents”) and to perform his or her obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each of the Seller Documents will be at or prior to
the Closing, duly and validly executed and delivered by the Seller and (assuming
due authorization, execution and delivery by the Buyer) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, the valid and legally binding obligation of the Seller,
enforceable in accordance with their respective terms and conditions.


(b)    Noncontravention.


(i)Except as disclosed in Exhibit 3.1(b), neither the execution and the delivery
of this Agreement nor any of the Seller Documents, nor the consummation of the
transactions contemplated hereby or thereby, will violate any Applicable Law to
which the Seller is subject.


(ii)Except as disclosed in Exhibit 3.1(b), neither the execution and the
delivery of this Agreement nor any of the Seller Documents, nor the consummation
of the transactions contemplated hereby or thereby, will conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice or consent under any agreement, contract, lease, license,
instrument, or other arrangement to which the Seller is a party or by which he
or she is bound or to which any of his or her assets are subject. Except as
otherwise disclosed in Exhibit 3.1(b), the Seller does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Person or Governmental Body in connection with the execution and
delivery of this Agreement and the Seller Documents or in order for the Parties
to consummate the transactions contemplated by this Agreement.


(c)    Brokers’ Fees. Except as disclosed in Exhibit 3.1(c), the Seller has no
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement.


(d)    Ownership. Except as disclosed in Exhibit 3.1(d), (i) the Seller holds of
record and owns beneficially his or her Shares, free and clear of any
restrictions on transfer (other than any restrictions under the Securities Act,
state securities laws and restrictions in favor of Buyer pursuant to the
Collaboration Agreement), Security Interests, options, warrants, purchase
rights, contracts, commitments, equities, claims, and demands, and holds no
other rights to acquire any additional capital stock or other equity interests
from the Company, (ii) the Seller is not a party

8

--------------------------------------------------------------------------------






to any option, warrant, purchase right, or other contract or commitment that
could require the Seller to sell, transfer, or otherwise dispose of any capital
stock or other equity interests of the Company (other than those in favor of
Buyer under this Agreement and the Collaboration Agreement), (iii) the Seller is
not a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock or other equity interests of the
Company and (iv) the Seller has the power and authority to sell, transfer,
assign and deliver the Shares, and such delivery will convey to Buyer good and
marketable title to such Shares, free and clear of any and all Security
Interests.


(e)    No Claims or Disputes. No Seller currently has any claim or dispute with
any other Seller, the Company or any of the Company’s managers or any other
Person of any nature relating in any way to the Company, the business and
operations of the Company or such Seller’s ownership of Shares in the Company,
including, but not limited to, disputes concerning wages, taxes and
distributions. There is no Legal Proceeding pending, or to the Knowledge of the
Seller threatened, against the Seller or to which the Seller is otherwise a
party relating to this Agreement or the Seller Documents or the transactions
contemplated hereby.
(f)    Litigation. There is no Legal Proceeding against Seller or to which
Seller is otherwise a party that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. To the Seller’s
Knowledge, no event has occurred or circumstances exist that does or could
result in or serve as a basis for any such Legal Proceeding.


3.2    REPRESENTATIONS AND WARRANTIES OF THE BUYER


The Buyer represents and warrants to the Sellers that:
(a)    Organization of the Buyer. The Buyer is a corporation duly formed,
validly existing, and in good standing under the laws of Delaware.


(b)    Authorization of Transaction. The Buyer has full power and authority to
execute and deliver this Agreement and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Buyer in connection with the transactions contemplated by this Agreement
(the “Buyer Documents”) and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement has been, and each of the Buyer Documents will be at or prior to the
Closing, duly and validly executed and delivered by the Buyer and (assuming due
authorization, execution and delivery by each other Party thereto) this
Agreement constitutes, and each of the Buyer Documents when so executed and
delivered will constitute, the valid and legally binding obligation of the
Buyer, enforceable in accordance with their respective terms and conditions.


(c)    Noncontravention.


(i)    Neither the execution and the delivery of this Agreement nor any of the
Buyer Documents, nor the consummation of the transactions contemplated hereby or
thereby, will violate any Applicable Law to which the Buyer is subject or any
provision of its Organic Documents.

9

--------------------------------------------------------------------------------






(ii)    Neither the execution and the delivery of this Agreement nor any of the
Buyer Documents, nor the consummation of the transactions contemplated hereby or
thereby, will conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which the Buyer is
a party or by which it is bound or to which any of its assets are subject.
Except as otherwise disclosed in Exhibit 3.2(c), the Buyer does not need to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Person or Governmental Body in connection with the execution and
delivery of this Agreement and the Buyer Documents or in order for the Parties
to consummate the transactions contemplated by this Agreement.


(d)Brokers’ Fees. The Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Seller could become liable or
obligated.


(e)Litigation. There is no Legal Proceeding against Buyer or to which Buyer is
otherwise a party that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. To the Buyer’s Knowledge, no
event has occurred or circumstances exist that does or could result in or serve
as a basis for any such Legal Proceeding.


(f)Sufficiency of Funds. At the Closing Date, and at such time as payment may be
required to be made by the Buyer under this Agreement and/or the Collaboration
Agreement, the Buyer will have sufficient funds available to it to permit the
Buyer to pay all amounts payable to the Sellers, including the Closing
Consideration.


(g)Investment Intent. The Shares are being purchased for the Buyer’s own
account, for investment purposes only and not with the view to, or for resale in
connection with, any distribution or public offering thereof (within the meaning
of such terms in the Securities Act). The Buyer understands that the Shares have
not been registered under the Securities Act and cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available. The Buyer is an “accredited investor” within the
meaning of Rule 501 under the Securities Act.


(h)Disclosure of Information. The Buyer has had an opportunity to discuss the
Company’s business, management, and financial affairs with the Company’s
management. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Article 4 of this Agreement or the right of the
Buyer to rely thereon.


Article 4
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY


[***] represents and warrants to the Buyer that:
4.1    ORGANIZATION, QUALIFICATION, AND CORPORATE POWER


The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and duly authorized to conduct business and
in good standing under the laws of each jurisdiction where qualification is
required, except for jurisdictions where the
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

10

--------------------------------------------------------------------------------




failure to be so qualified would not cause the Company to experience a Material
Adverse Change. The Company has full power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it. Exhibit 4.1 lists the directors and officers of the Company.
4.2    AUTHORIZATION OF TRANSACTION


The Company has full power and authority to execute and deliver each agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by it in connection with the transactions contemplated by this
Agreement (collectively, the “Company Documents”), and to perform its
obligations thereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of each of the Company Documents, and
the consummation of the transactions contemplated thereby, have been duly
authorized and approved by all required action on the part of the Company. Each
of the Company Documents will be at or prior to the Closing, duly and validly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by Buyer) each of the Company Documents to which the
Company is a party, when so executed and delivered, will constitute, the valid
and legally binding obligation of the Company, enforceable in accordance with
their respective terms and conditions.
4.3    CAPITALIZATION


The entire authorized capital stock of the Company consists of 10,000,000 voting
shares of Common Stock, of which 2,060,000 shares of Common Stock are issued and
outstanding as of the date hereof. All of the issued and outstanding shares of
Common Stock have been duly authorized, are validly issued, fully paid, and
nonassessable, are held of record by the Sellers as disclosed in Exhibit 4.3 and
were not issued to or acquired by the Sellers in violation of any Applicable Law
applicable to the Company, or of any agreement to which the Company is a party,
or of any preemptive rights granted by the Company or, to the Knowledge of the
Company, any other Person. Except as disclosed in Exhibit 4.3, (i) no shares of
capital stock or other equity interests of the Company are reserved for
issuances or are held as treasury shares, (ii) there are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments relating to the
capital stock or other equity interests of the Company, granted by the Company
or, to the Knowledge of the Company, any other Person, (iii) there are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company, (iv) there are no
obligations, contingent or otherwise, of the Company or, to the Knowledge of the
Company, any of the Sellers or any other Persons, to purchase, redeem or
otherwise acquire any capital stock or other equity interests of the Company,
(v) there are no agreements or understandings, including voting trusts and
proxies, among or by the Company and any of the Sellers or any other Persons
with respect to the Company, and (vi) there are no dividends which have accrued
or have been declared but are unpaid on the capital stock or other equity
interests of the Company.

11

--------------------------------------------------------------------------------






4.4    NONCONTRAVENTION


(a)    Except as disclosed in Exhibit 4.4, neither the execution and the
delivery of this Agreement or the Company Documents, nor the consummation of the
transactions contemplated hereby, will violate any Applicable Law to which the
Company is subject or any provision of the Organic Documents of the Company.


(b)    Except as disclosed in Exhibit 4.4, neither the execution and the
delivery of this Agreement or the Company Documents, nor the consummation of the
transactions contemplated hereby, will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any material agreement, contract, lease, license, instrument, or
other arrangement to which the Company is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets). Except as disclosed in Exhibit 4.4, the
Company does not need to give any notice to, make any filing with, or obtain any
authorization, consent (all of which have already been obtained), or approval of
any Person or Governmental Body in connection with the execution and delivery of
this Agreement and the Company Documents and in order for the Parties to
consummate the transactions contemplated by this Agreement.


4.5    BROKERS' FEES


Except as disclosed in Exhibit 4.5, the Company has no liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
4.6    OTHER MATTERS


Attached hereto as Exhibit 4.6 is an update to the representations contained in
Exhibit B to the Collaboration Agreement and updated counterparts of the
exhibits to the Collaboration Agreement referred to in Exhibit B of the
Collaboration Agreement. The representations and warranties in Exhibit 4.6 are
true and correct, in each case, as of the date of this Agreement and as of the
Closing as though made at and as of the Closing, except to the extent such
representations and warranties expressly speak as of an earlier date (in which
case such representations and warranties are true and correct on and as of such
earlier date).
4.7    PERFORMANCE UNDER COLLABORATION AGREEMENT


The Company has complied in all material respects with the terms and conditions
of the Collaboration Agreement, the Company is not in material breach or default
under the Collaboration Agreement, and no event has occurred which with notice
or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the Collaboration Agreement.
Article 5
POST-CLOSING COVENANTS
The Parties agree as follows with respect to the period following the Closing.

12

--------------------------------------------------------------------------------






5.1    ACCESS TO RECORDS


After the Closing, Buyer will cause the Company to allow the Seller
Representative to inspect, for all proper purposes, any and all books and
records of the Company existing on the Closing Date as may be reasonably
required in order to allow the Sellers to comply with their obligations to Buyer
or third parties in connection with any Legal Proceedings, except that Buyer
shall not be required to provide access to such books and records in connection
with a dispute between Buyer and the Company and/or any Seller; provided, that
such access will be upon reasonable prior written notice, during normal business
hours, at Sellers’ expense and conducted in a manner so as not to unreasonably
interfere with the Company’s business.
5.2    LITIGATION SUPPORT


In the event and for so long as any Party (the “Litigating Party”) is actively
contesting or defending against any Legal Proceeding in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, each of the other Parties will reasonably cooperate with
the Litigating Party and his or its counsel in the contest or defense, and make
available their personnel and provide such testimony and access to their books
and records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the Litigating Party (except as
otherwise provided in Article 7), provided that this Section 5.2 shall not apply
in respect of any Legal Proceeding brought against the Litigating Party by any
other Party hereto.
5.3    NON-COMPETITION; NON-SOLICITATION


(a)    [***] agrees that for a period of three (3) years from and after the
Closing Date, neither he nor any of his Affiliates shall, directly or
indirectly, own, manage, engage in, operate, control, work for, consult with,
render services for, do business with, maintain any interest in (proprietary,
financial or otherwise) or participate in the ownership, management, operation
or control of, any business, whether in corporate, proprietorship or partnership
form or otherwise, engaged in a Restricted Business; provided, however, that the
restrictions contained in this Section 5.3(a) shall not restrict the acquisition
by [***] or any of his Affiliates, directly or indirectly, of less than 2% of
the outstanding capital stock of any publicly traded company engaged in a
Restricted Business.


(b)    [***] agrees that for a period of three (3) years from and after the
Closing Date, neither he nor any of his Affiliates shall, directly or
indirectly: (i) cause, solicit, induce or encourage any employees of the Company
to leave such employment or hire, employ or otherwise engage any such
individual; or (ii) cause, induce or encourage any material actual or
prospective client, customer, supplier, or licensor of the Company (including
any existing or former customer of the Company and any Person that becomes a
client or customer of the Company after the Closing) or any other Person who has
a material business relationship with the Company to terminate or modify any
such actual or prospective relationship.










*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

13

--------------------------------------------------------------------------------






5.4    CONFIDENTIALITY


Each of the Sellers will treat and hold as confidential all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement, Article 5 of the Collaboration Agreement and/or
Section 11.12 of the Collaboration Agreement, and deliver promptly to the Buyer
or destroy, at the request and option of the Buyer, all tangible embodiments of
the Confidential Information which are in his or its possession; provided,
however, that the Sellers may retain, and shall have no obligation to return to
Buyer or destroy, any information provided to the Sellers pursuant to Article 5
of the Collaboration Agreement or generated in connection with the undertakings
described in Section 11.12 of the Collaboration Agreement. In the event that any
of the Sellers is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, that Seller will notify the Buyer promptly of the request or
requirement so that the Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 5.4 at the Buyer’s expense.
5.5    TAX MATTERS


(a)    Tax Indemnity.


(i)The Sellers hereby agree collectively, in proportion to their respective pro
rata share of the Total Consideration, to be liable for and to indemnify and
hold the Buyer Indemnitees harmless from and against, and pay to the Buyer
Indemnitees, the amount of any and all Losses in respect of (i) all Taxes of the
Company (or any predecessor thereof) for any Pre-Closing Tax Period (determined
as provided in Section 5.5(c)); (ii) the failure of any of the representations
and warranties contained in Section 7.12 of Exhibit 4.6 to be true and correct
in all respects (determined without regard to any qualification related to
materiality or Knowledge contained therein) or the failure to perform any
covenant contained in this Agreement with respect to Taxes; and (iii) any
failure by the Sellers to timely pay any and all Taxes required to be borne by
the Sellers pursuant to Section 8.12.


(ii)The Buyer hereby agrees to be liable for and to indemnify and hold the
Seller Indemnitees harmless from and against, and pay to the Seller Indemnitees,
the amount of any and all Losses in respect of (x) all Taxes of the Company (or
any predecessor thereof) for any Post-Closing Tax Period; and (y) the failure of
the Buyer to perform any covenant contained in this Agreement with respect to
Taxes.


(b)    Tax Returns; Payment of Taxes.


(i)    Prior to the Closing Date, the Company shall timely prepare and file with
the appropriate Taxing Authorities all Tax Returns required to be filed on or
before the Closing Date and shall pay all Taxes due with respect to such Tax
Returns or owed (whether or not shown to be due on any Tax Returns).
(ii)    Buyer shall cause the Company to timely prepare and file with the
appropriate Taxing Authorities all Tax Returns related to the Company not
described in subsection (i) above and, subject to the rights to payment from the
Sellers under subsection (iii)

14

--------------------------------------------------------------------------------




below, shall cause the Company to pay all Taxes due with respect to such Tax
Returns or owed (whether or not shown to be due on any Tax Returns). In the case
of any Tax Return required to be filed pursuant to this subsection (ii) that
reflects Taxes that are the subject of indemnification by the Sellers under
Section 5.5(a), above, Buyer shall provide the Seller Representative at least
fifteen (15) Business Days before filing with copies of such completed Tax
Returns, along with supporting workpapers, for the review and approval of the
Seller Representative, such approval not to be unreasonably withheld or delayed.
The Seller Representative and the Buyer shall attempt in good faith to resolve
any disagreements regarding such Tax Returns prior to the due date for filing.
In the event that the Seller Representative and the Buyer are unable to resolve
any dispute with respect to such Tax Returns prior to the due date for filing,
such dispute shall be resolved pursuant to Section 5.5(g), which resolution
shall be binding on the parties.


(iii)Not later than ten (10) Business Days prior to the due date for the payment
of Taxes on any Tax Returns for which the Buyer has filing responsibility
pursuant to subsection (ii), the Sellers shall pay to the Buyer the amount of
Taxes owed by the Sellers, as reasonably determined by the Buyer in accordance
with the provisions of Section 5.5(a) and 5.5(c). No payment pursuant to this
subsection (iii) shall excuse the Sellers from their indemnification obligations
pursuant to Section 5.5(a) if the amount of Taxes for which Sellers are liable
under this Agreement as ultimately determined (on audit or otherwise) for the
periods covered by such Tax Returns exceeds the amount of the Sellers’ payment
under this Section 5.5(b)(iii). If the amount of Taxes for which Sellers are
liable under this Agreement as ultimately determined (on audit or otherwise) for
the periods covered by such Tax Returns is less than the amount of the Sellers’
payment under this Section 5.5(b)(iii), the Buyer shall reimburse to Sellers the
amount of such overpayment not later than ten (10) Business Days following the
date of such ultimate determination.


(c)    Allocations; Straddle Period.


(i)    In any case in which a Tax is assessed with respect to a taxable period
that includes the Closing Date (but does not begin or end on that day) (a
“Straddle Period”), the Taxes of the Company, if any, attributable to a Straddle
Period shall be allocated (i) to Sellers for the period up to and including the
close of business on the Closing Date, and (ii) to Buyer for the period
subsequent to the Closing Date. Any allocation of income or deductions required
to determine any Taxes attributable to a Straddle Period shall be made by means
of a closing of the books and records of the Company as of the close of business
on the Closing Date, provided that exemptions, allowances or deductions that are
calculated on an annual basis (including, but not limited to, depreciation and
amortization deductions) shall be allocated between the period ending on the
Closing Date and the period after the Closing Date in proportion to the number
of days in each such period.


(ii)    To the extent that Taxes are not apportioned pursuant to Section
5.5(c)(i) using the closing of the books method, such as in the case of real,
personal and intangible property Taxes, the amount of these Taxes shall be
allocated to the Pre-Closing and Post-Closing Tax Periods based on a fraction,
the denominator of which is the number of days during such Tax Period and the
numerator of which is the number of days in the Straddle Period.

15

--------------------------------------------------------------------------------






(d)    Cooperation. The Seller Representative, the Company, and the Buyer shall
reasonably cooperate, and shall cause their respective Affiliates, officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all Tax Returns (including amended Tax Returns, if any) and
any other matters relating to Taxes, including maintaining and making available
to each other all records necessary in connection with Taxes and in resolving
Tax Claims.


(e)    Tax Refunds. Any refund received by the Company of Taxes attributable to
a Pre-Closing Tax Period (determined in accordance with Section 5.5(c)) shall be
for the account of the Sellers; provided, however, that the Sellers shall not be
entitled to any refund of Taxes to the extent such refund is attributable to the
carryback of losses arising in or attributable to a taxable period (including
the portion of any Straddle Period) beginning after the Closing Date to a
Pre-Closing Tax Period. All other Company Tax refunds, including those described
in clauses (i) and (ii) above, shall be for the account of the Buyer. The Buyer
shall, and shall cause the Company to, forward any Tax refund received by the
Company to which the Sellers may be entitled in accordance with this Section
5.5(e) to the Seller Representative for further distribution to the Sellers as
promptly after such receipt as is commercially practicable.


(f)    Tax Audits.


(i)    If notice of any judicial, administrative or arbitral actions, suits,
mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before any Taxing Authority with respect to Taxes of the
Company (a “Tax Claim”) shall be received by any Party for which the other Party
would be liable pursuant to Section 5.5(a), the notified Party shall notify such
other Party in writing of such Tax Claim; provided, however, that the failure of
the notified Party to give the other Party notice as provided herein shall not
relieve such failing Party of its obligations under this Section 5.5 except to
the extent that the other Party is actually and materially prejudiced thereby.


(ii)    The Seller Representative shall have the sole right to represent the
interests of the Company in any Tax Claim relating exclusively to taxable
periods ending on or before the Closing Date if and to the extent the Sellers
are potentially liable for any Taxes resulting therefrom, and to employ counsel
of their choice at their expense; provided, however, that the Seller
Representative may not agree to a settlement or compromise thereof without the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld or delayed; and provided, further, that if such Tax Claim involves an
issue that recurs in a Post-Closing Tax Period of Buyer, the Company or any of
their respective Affiliates or otherwise could adversely affect the Buyer, the
Company or any or their respective Affiliates for a Post-Closing Tax Period,
then (A) the Seller Representative and the Buyer shall jointly control the
defense and settlement or compromise of any such Tax Claim and each Party shall
cooperate with the other Party at its own expense, and (B) there shall be no
settlement or closing or other agreement with respect thereto without the
written consent of each of the Buyer and the Seller Representative, which
consents shall not be unreasonably withheld or delayed.


(iii)    In the case of any Tax Claim not described in (ii) above, the Buyer
shall have the right, at the expense of the Sellers to the extent such Tax Claim
is subject to indemnification by the Sellers pursuant to Section 5.5(a) hereof,
to represent the interests of the

16

--------------------------------------------------------------------------------




Company; provided that in the case of any Tax Claim that is the subject of
indemnification under Section 5.5(a), Buyer shall not settle such claim without
the written consent of the Seller Representative, which consent shall not be
unreasonably withheld or delayed.


(g)    Disputes. Any dispute as to any matter covered under this Section 5.5
shall be resolved by an independent accounting firm mutually acceptable to the
Seller Representative and the Buyer. The fees and expenses of such accounting
firm shall be borne equally by the Sellers, on the one hand, and Buyer on the
other. If any dispute with respect to a Tax Return is not resolved prior to the
due date of such Tax Return, such Tax Return shall be filed in the manner which
the Party responsible for preparing such Tax Return deems correct.


(h)    Exclusivity. The indemnification provided for in this Section 5.5 shall
be the sole remedy for any claim in respect of Taxes. In the event of a conflict
between the provisions of this Section 5.5, on the one hand, and the provisions
of Article 7, on the other, the provisions of this Section 5.5 shall control.
For the avoidance of doubt, the limitations contemplated in Section 7.4 shall
not apply to any recovery under Section 5.5(a) hereof.


Article 6    
DELIVERABLES AT CLOSING


6.1    SELLERS' DELIVERABLES


The obligation of the Buyer to consummate the transactions to be performed by it
in connection with the Closing is subject to delivery of the following documents
by Sellers:
(a)    a certificate of an officer of the Company dated as of the Closing Date
and certifying (i) that correct and complete copies of its Organic Documents are
attached thereto, (ii) that correct and complete copies of each resolution of
its board of directors approving the Company Documents to which it is a party
and authorizing the execution thereof and the consummation of the transactions
contemplated thereby are attached thereto and (iii) the incumbency and
signatures of the persons authorized to execute and deliver the Company
Documents on behalf of the Company;


(b)    the resignations, effective as of the Closing, and release of claims to
fees or expenses of each director and officer of the Company whose resignation
has been requested by the Buyer;


(c)    duly executed instruments of assignment or transfer from each Seller with
respect to all of his or her Shares;


(d)    a FIRPTA Certificate in form and substance satisfactory to the Buyer; and


(e)    such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated by this Agreement, each in form and substance
reasonably satisfactory to the Buyer.

17

--------------------------------------------------------------------------------






The Buyer may waive any of the foregoing deliverables specified in this Section
6.1 if it executes a writing so stating at or prior to the Closing.
6.2    BUYER'S DELIVERABLES


The obligation of the Sellers to consummate the transactions to be performed by
them in connection with the Closing is subject to Buyer’s payment of the Closing
Consideration as provided in Section 2.2 and delivery of the following documents
by Buyer:
(a)    a certificate of an officer of the Buyer dated as of the Closing Date and
certifying (i) that correct and complete copies of its Organic Documents are
attached thereto, (ii) that correct and complete copies of each resolution of
its board of directors approving the Buyer Documents to which it is a party and
authorizing the execution thereof and the consummation of the transactions
contemplated thereby are attached thereto and (iii) the incumbency and
signatures of the persons authorized to execute and deliver the Buyer Documents
on behalf of the Buyer;


(b)    such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to consummate the
transactions contemplated by this Agreement, each in form and substance
reasonably satisfactory to the Sellers.


The Sellers may waive any of the foregoing deliverables condition specified in
this Section 6.2 if they execute a writing so stating at or prior to the
Closing.
Article 7
REMEDIES FOR BREACHES OF THIS AGREEMENT


7.1    SURVIVAL OF REPRESENTATIONS AND WARRANTIES


The representations and warranties in this Agreement and in any certificate
delivered pursuant hereto shall survive the Closing and shall terminate at the
close of business on the date two (2) years following the Closing Date, except
that the representations and warranties of the Sellers contained in Sections
7.11 and 7.14 of Exhibit 4.6 and in Section 4.7 hereof shall survive the Closing
and shall terminate at the close of business on the date three (3) years
following the Closing Date, and except further that the representations and
warranties of the Sellers contained in Sections 3.1(a), (b)(i) and (c)-(f), 4.1,
4.2, 4.3, 4.4(a), 4.5 and 4.6 to the extent such Section 4.6 relates to the
Fundamental Representations, and of the Buyer contained in Sections
3.2(a)-(c)(i) and (d)-(h), shall survive until 90 days after the expiration of
the applicable underlying statute of limitations; provided, however, that any
obligations under Section 7.2 or 7.3 shall not terminate with respect to any
Losses and Expenses as to which the Person to be indemnified shall have given
notice (stating in reasonable detail the basis of the claim for indemnification)
to the identifying party in accordance with Section 7.4(a) before the
termination of the applicable period for survival of the representation and
warranty pursuant to this Section 7.1.

18

--------------------------------------------------------------------------------






7.2    INDEMNIFICATION OF BUYER


(a)    Each Seller shall severally (but not jointly) defend and indemnify the
Buyer, its Affiliates (including the Company) and each of their officers,
directors, employees, stockholders, agents and representatives (collectively,
the “Buyer Indemnitees”) against and hold them harmless from any Losses and
Expenses suffered or incurred by any such Buyer Indemnitee arising from,
relating to or otherwise:


i.based upon, attributable to or resulting from the failure of any
representation or warranty made by such Seller in Section 3.1 or in any Seller
Document of such Seller to be true and correct in all respects as of the date
hereof and at and as of the Closing Date;


ii.based upon, attributable to or resulting from any breach of any covenant or
other agreement of such Seller under this Agreement or any Seller Document of
such Seller; or


iii.based upon, attributable to or resulting from an exercise of the [***] Put
Option that is not in compliance with the Option Conditions, as such terms are
defined in the Collaboration Agreement.


(b)    [***] shall defend and indemnify the Buyer Indemnitees against and hold
them harmless from any Losses and Expenses suffered or incurred by any such
Buyer Indemnitee arising from, relating to or otherwise:
i.    based upon, attributable to or resulting from the failure of any
representation or warranty made by [***] in Article 4 of this Agreement or by
the Company in any Company Document, as the case may be, to be true and correct
in all respects as of the date hereof and at and as of the Closing Date;


ii.    any claim in relation to Taxes, as provided in Section 5.5; and


iii.    based upon, attributable to or resulting from any and all amounts now or
hereafter payable by the Company under that certain engagement letter between
the Company and [***], a division of the [***], dated [***], 2012.


7.3    INDEMNIFICATION OF SELLERS


The Buyer shall defend and indemnify the Sellers and their respective
Affiliates, agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Seller Indemnitees”) against and hold them harmless from any
Losses and Expenses suffered or incurred by any Seller arising from, relating to
or otherwise:
(a)    based upon, attributable to or resulting from the failure of any
representation or warranty made by the Buyer in this Agreement or in any Buyer
Document, as the case may be, to be true and correct in all respects as of the
date hereof and at and as of the Closing Date;






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



19

--------------------------------------------------------------------------------






(b)    based upon, attributable to or resulting from any breach of any covenant
or other agreement of the Buyer under this Agreement or any Buyer Document; and


(c)    based upon, attributable to or resulting from any breach of any covenant
or other agreement of the Buyer under Sections 5.1(c) or 11.12 of the
Collaboration Agreement.


7.4    LIMITATIONS ON INDEMNIFICATION FOR BREACHES OF REPRESENTATIONS AND
WARRANTIES


(a)    [***] shall not have any liability under Section 7.2(b)(i) unless the
aggregate of all Losses and Expenses relating thereto for which [***] would, but
for this proviso, be liable to indemnify all Indemnified Parties exceeds on a
cumulative basis Fifty Thousand Dollars ($50,000) (the “Indemnification
Threshold”), and then only to the extent the aggregate amount of such Losses and
Expenses exceed the Indemnification Threshold.


(b)    The aggregate amount of all Losses and Expenses for which (i) the Sellers
in the aggregate shall be liable pursuant to Sections 7.2(a) or 7.2(b) shall not
exceed the Total Consideration and (ii) any Seller individually shall be liable
pursuant to Sections 7.2(a) shall not exceed such Seller’s pro rata portion of
the Total Consideration. The aggregate amount of all Losses and Expenses for
which Buyer shall be liable pursuant to 7.3 shall not exceed the Total
Consideration.


(c)    The limitations on indemnification set forth in Sections 7.4(a) and
Section 7.4(b) shall not apply to Losses and Expenses related to the failure to
be true and correct of any of the representations and warranties contained in
Sections 3.1(a), 3.1(b)(i), 3.1(c)-(f), 3.2(a)-(c)(i), 3.2(d)-(h), 4.1, 4.2,
4.3, 4.4(a), 4.5 and 4.6 to the extent such Section 4.6 relates to the
Fundamental Representations.


(d)    In the event a Party is entitled to recover the same Losses under more
than one provision of this Agreement, such Party shall only be permitted to
recover such Losses one time, and without duplication.


(e)    Notwithstanding the foregoing, this Section 7.4 shall not (i) limit the
rights of the Parties to seek equitable remedies (including specific performance
or injunctive relief) or (ii) apply in respect of any claim of fraud, including
any tort claim or cause of action based upon, arising out of or related to any
intentional misrepresentation made in or in connection with this Agreement or as
an inducement to enter into this Agreement.


(f)    Subject to Section 7.4(d), the Parties acknowledge and agree that their
sole and exclusive remedy with respect to any and all claims on the part of any
other Party hereto in connection with the transactions contemplated by this
Agreement for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article 7.


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



20

--------------------------------------------------------------------------------






7.5    NOTICE OF CLAIM


(a)    Any Party seeking indemnification hereunder (the “Indemnified Party”)
shall give to the Party obligated to provide indemnification to such Indemnified
Party (the “Indemnitor”) a notice (a “Claim Notice”) describing in reasonable
detail the facts giving rise to any claim for indemnification hereunder and
shall include in such Claim Notice a reference to the provision of this
Agreement, Seller Document, Company Document or Buyer Document upon which such
claim is based; provided, that a Claim Notice in respect of any Legal Proceeding
by or against a third Person as to which indemnification will be sought shall be
given, promptly reasonable after the action or suit is commenced; and provided,
further, that failure to give such notice shall not relieve the Indemnitor of
its obligations hereunder except to the extent it shall have been actually
prejudiced by such failure.


(b)    After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article 7 shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
Governmental Body of competent jurisdiction; or (iii) by any other means to
which the Indemnified Party and the Indemnitor shall agree. The judgment or
decree of a court shall be deemed final when the time for appeal, if any, shall
have expired and no appeal shall have been taken or when all appeals taken shall
have been finally determined. Following such determination of the amount of
indemnification, the Indemnified Party shall forward to the Indemnitor written
notice of any sums due and owing by the Indemnitor and the Indemnitor shall pay
all of such sums so due and owing within five (5) Business Days by wire transfer
of immediately available funds.


7.6    THIRD PERSON OR GOVERNMENTAL BODY CLAIMS


(a)    The Indemnitor shall have the right to conduct and control, through
counsel of its choosing, who is reasonably satisfied to the Indemnified Party,
the defense, compromise or settlement of any third Person or Governmental Body
claim, action or suit (a “Third Party Claim”) against any Indemnified Party as
to which indemnification will be sought by such Indemnified Party from such
Indemnitor hereunder. If the Indemnitor acknowledges its obligation and elects
to defend against, compromise, or, settle any Third Party Claim which relates to
any Losses indemnified by it hereunder, it shall within five (5) Business Days
of the Indemnified Party’s claim notice with respect to such Third Party Claim
in accordance with Section (a) (or sooner, if the nature of the Third Party
Claim so requires) notify the Indemnified Party of its intent to do so;
provided, that the Indemnitor must conduct the defense of the Third Party Claim
actively and diligently thereafter in order to preserve its rights in this
regard. If the Indemnitor elects not to defend against, negotiate, settle or
otherwise deal with any Third Party Claim which relates to any Losses
indemnified against hereunder or fails to notify the Indemnified Party of its
election as herein provided, the Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Third Party Claim. The Parties
shall, in connection with any Third Party Claim the Indemnitor has elected to
defend against, compromise or settle, furnish such records, information as may
be reasonably requested by the in connection therewith. The Indemnified Party
may participate, through counsel chosen by it and at its own expense, in the
defense of any Third Party Claim as to which the Indemnitor has so elected to
conduct and control the defense compromise or settlement thereof; provided,
however, that such Indemnified

21

--------------------------------------------------------------------------------




Party shall be entitled to participate in any such defense with separate counsel
at the expense of the Indemnitor, if (i) so requested by the Indemnitor to
participate or (ii) in the reasonable opinion of counsel to the Indemnified
Party, a conflict or potential conflict exists between the Indemnified Party and
the Indemnitor that would make such separate representation advisable; and
provided, further, that the Indemnitor shall not be required to pay for more
than one such counsel for all Indemnified Parties in connection with any Third
Party Claim. Notwithstanding anything in this Section 7.6 to the contrary,
neither the Indemnitor nor the Indemnified Party shall, without the written
consent of the other party, settle or compromise any Third Party Claim or permit
a default or consent to entry of any judgment unless the claimant or claimants
and such party provide to such other party an unqualified release from all
liability in respect of the Third Party Claim.


(b)    Notwithstanding the provisions of Section (a), in the event of any claim
for injunctive or other equitable relief against the Buyer that would if
successful reasonably be expected to have a material and continuing effect on
the Company, and for which the Buyer would be entitled to indemnification, the
Buyer may assume the defense of such claim at the cost and expense of the
Sellers.


7.7    PURCHASE PRICE ADJUSTMENT


Any indemnification payment made by the Buyer or any Seller under this Article 7
or Section 5.5 shall be treated by the Buyer and the Sellers as an adjustment to
the Closing Consideration for federal, state and local Tax purposes.
7.8    CALCULATION OF LOSSES


Notwithstanding anything to the contrary set forth herein, solely for purposes
of Section 7.2 in determining the amount of any Losses and Expenses suffered or
incurred by any Buyer Indemnitee related to a breach of any representation or
warranty of any Seller, but not whether there has occurred any such breach, the
representations and warranties set forth in this Agreement shall be considered
without regard to any “material,” “Material Adverse Change” or similar
qualifications set forth therein.
7.9    NO CONTRIBUTION


The Sellers shall have no right of contribution or other recourse against the
Company or its directors, officers, employees, Affiliates, agents, attorneys,
representatives, assigns or successors for any Third Party Claims asserted by
the Buyer, it being acknowledged and agreed that the covenants and agreements of
the Company are solely for the benefit of the Buyer.
7.10    OFFSET RIGHTS


Buyer shall have the right to set off any amounts owed by the Sellers to Buyer
under this Agreement against any amounts owed by Buyer to the Sellers under the
Collaboration Agreement. If PDI intends to exercise such right, it shall provide
written notice to the Seller Representative, and if the Seller Representative
disputes PDI’s notice, the amount claimed to be subject to set-off shall
thereafter be paid by PDI into escrow until the claim is resolved by (a) written
agreement of PDI and the Seller Representative, or (b) a final, non-appealable
judgment

22

--------------------------------------------------------------------------------




or decree of any Governmental Body. If such resolution upholds the set-off in
whole or in part, the funds paid into escrow shall be released first to PDI in
an amount equal to the amount of such determination, and the remaining escrow
funds, if any, shall then promptly be released to the Seller Representative. If
such resolution denies the set-off, the funds paid into escrow shall promptly be
released to the Seller Representative. Notwithstanding the foregoing, all funds
paid into escrow shall promptly be released to the Seller Representative if the
dispute has not been resolved within 180 days after delivery by PDI of the
applicable set-off notice to the Seller Representative, or such longer period as
PDI and the Seller Representative may agree, if prior to the conclusion of such
period neither PDI nor the Seller Representative has commenced a Legal
Proceeding with respect to the claimed set-off.
Article 8
MISCELLANEOUS


8.1    SELLER REPRESENTATIVE


(a)    By virtue of the adoption of this Agreement by the Sellers other than
[***], and without further action of any such Seller, each such Seller shall be
deemed to have irrevocably constituted and appointed [***] (and by execution of
this Agreement [***] hereby accepts such appointment) as agent and
attorney-in-fact (in such capacity, the “Seller Representative”) for and on
behalf of the Sellers (in their capacity as such), with full power of
substitution, to act in the name, place and stead of each Seller with respect to
and in connection with and to facilitate the consummation of the transactions
contemplated hereby, including the taking by the Seller Representative of any
and all actions and the making of any decisions required or permitted to be
taken by the Seller Representative under Section 2.2 or Article 7. The power of
attorney granted in this Section 8.1 is coupled with an interest and is
irrevocable, may be delegated by the Seller Representative and shall survive the
death or incapacity of each Seller. No bond shall be required of the Seller
Representative, and the Seller Representative shall receive no compensation for
his services.


(b)    The Seller Representative shall not be liable to any Person for any act
taken in good faith and in the exercise of his reasonable judgment and arising
out of or in connection with the acceptance or administration of his duties
under this Agreement (it being understood that any act done or omitted pursuant
to the advice of legal counsel shall be conclusive evidence of such good faith
and reasonable judgment), and shall not be liable for, and may seek
indemnification from the Sellers for, any Losses incurred by the Seller
Representative, except to the extent of any Losses actually incurred as a
proximate result of the gross negligence or bad faith of the Seller
Representative. The Seller Representative shall be entitled to recover any
out-of-pocket costs and expenses reasonably incurred by the Seller
Representative in connection with actions taken by the Seller Representative
pursuant to the terms of Section 2.2 or Article 7 of this Agreement or Article 5
or Section 11.12 of the Collaboration Agreement (including the payment of
brokers’ fees and expenses, the hiring of legal counsel and the incurring of
legal fees and costs), from the Sellers jointly and severally, including,
without limitation, by deducting such costs and expenses from amounts otherwise
distributable to the Sellers.


(c)    From and after the date of this Agreement, any decision, act, consent or
instruction of the Seller Representative with respect to Section 2.2 or Article
7 shall constitute a


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



23

--------------------------------------------------------------------------------






decision of all Sellers and shall be final, binding and conclusive upon each
Seller, and the Buyer may rely upon any decision, act, consent or instruction of
the Seller Representative as being the decision, act, consent or instruction of
each Seller. Buyer is hereby relieved from any liability to any Person for any
acts done by Buyer in accordance with any such decision, act, consent or
instruction of the Seller Representative.


8.2    PRESS RELEASES AND PUBLIC ANNOUNCEMENTS


No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the Buyer and the Seller Representative; provided, however, that any Party may
make any public disclosure it believes in good faith is required by Applicable
Law or any listing or trading agreement concerning its publicly-traded
securities (in which case the disclosing Party will use all commercially
reasonable efforts to advise the other Parties prior to making the disclosure).
8.3    NO THIRD-PARTY BENEFICIARIES


Except as specifically provided in Section 8.5, this Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
8.4    ENTIRE AGREEMENT
This Agreement (including the documents referred to herein), the Seller
Documents, the Company Documents, the Buyer Documents and the Confidentiality
Agreement constitute the entire understanding and agreement among the Parties
with respect to the subject matter hereof and supersede any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.
8.5    SUCCESSION AND ASSIGNMENT


This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties; provided,
however, that the Buyer may (i) assign this Agreement and/or any or all of its
rights and interests hereunder to any entity with which it may merge or
consolidate, or which acquires all or substantially all of its business and
assets, (ii) assign this Agreement and/or any or all of its rights and interests
hereunder to one or more of its Affiliates, and/or (iii) designate one or more
of its Affiliates to perform its obligations hereunder. In addition, rights
provided to Sellers under this Agreement are not transferrable or assignable
under any circumstance without a written opinion of counsel for Buyer that such
transfer or assignment complies with applicable securities laws.
8.6    COUNTERPARTS


For the convenience of the Parties, this agreement may be executed in
counterparts and by facsimile or email exchange of pdf signatures, each of which
counterpart shall be deemed to

24

--------------------------------------------------------------------------------






be an original, and both of which taken together, shall constitute one agreement
binding on the Parties.
8.7    NOTICES


All notices, requests, demands, claims, and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given if (and then two (2) Business Days after)
it is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:
IF TO THE SELLERS:


[***]


COPY TO:


Thompson Hine LLP
335 Madison Avenue
12th Floor
New York, NY 10017-4611


Attn: Faith L. Charles, Esq.
IF TO THE BUYER:


[PDI, Inc.]
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054
COPY TO:


Norris McLaughlin & Marcus, P.A.
721 Route 202-206, Suite 200
Bridgewater, NJ 08807


Attn: David Blatteis, Esq.

Attn: Jeffrey Smith., CFO
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, or ordinary mail, but not electronic mail or messaging), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.
8.8    GOVERNING LAW


This Agreement, and all claims or causes of action that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or covenant made in or in connection
with this Agreement or as an inducement to enter into this Agreement), shall be
governed by and construed in accordance with the laws of the State of New Jersey
applicable to contracts made and performed in such State without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
Jersey or any other




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

25

--------------------------------------------------------------------------------




jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New Jersey.
8.9    SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS


(a)    The Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New
Jersey over any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby and each Party hereby irrevocably agrees
that all claims in respect of such dispute or any suit, action proceeding
related thereto may be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.


(b)    Each of the Parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 8.7.


(c)    THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


8.10    AMENDMENTS AND WAIVERS


No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the Parties hereto. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. No failure on
the part of any Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of

26

--------------------------------------------------------------------------------




such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
8.11    SEVERABILITY


Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
8.12    EXPENSES


Each Party will bear its and their own costs and expenses (including legal fees
and expenses) incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and each other agreement, document and
instrument contemplated by this Agreement. All transfer Taxes and other expenses
required to complete the sale of the Shares shall be borne by the Sellers.
8.13    FURTHER ASSURANCES


The Parties will from time to time do and perform such additional acts and
execute and deliver such additional documents and instruments as may be required
by Applicable Law or reasonably requested by any Party to establish, maintain or
protect its rights and remedies or to effect the intents and purposes of this
Agreement and the other documents delivered in connection with the Closing.
Without limiting the generality of the foregoing, each party agrees to endorse
(if necessary) and deliver to the other, promptly after its receipt thereof, any
payment or document which it receives after the Closing Date and which is the
property of the other.
8.14    RELEASE


Effective as of the Closing, each [***] Shareholder on behalf of himself or
herself and his or her respective Affiliates hereby releases, remises and
forever discharges, to the extent permitted by law, any and all rights and
claims that he or she has had, now has or might now have against the Company,
except with respect to or in connection with (a) matters which such [***]
Shareholder is entitled to indemnification pursuant to this Agreement, (b)
indemnification as an officer or director arising under the Company’s
Certificate of Incorporation or Bylaws, the Delaware General Corporation Law or
any insurance policy, (c) obligations of the Company under this Agreement,
Article 5 or Section 11.12 of the Collaboration Agreement, or any other document
or instrument executed and delivered by the Company pursuant to this Agreement
and (d) accrued but unpaid compensation payable to any [***] Shareholder in his
or her capacity as a consultant of the Company in the ordinary course of their
consultancy for periods prior to the Closing provided same is disclosed at
Closing as a Company GAAP Liability or on Exhibit 2.2(a). Each [***] Shareholder
has been advised by, or has had the opportunity to be advised by and has waived
such opportunity, independent legal counsel and is familiar with the provisions
of certain state laws that provide, in effect, that a general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the
*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

27

--------------------------------------------------------------------------------






release, which if known by him or her must have materially affected his or her
settlement with the debtor.
8.15    INCORPORATION OF EXHIBITS


The Exhibits identified in this Agreement are incorporated herein by reference
and made a part hereof.
[signature page follows]



28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
SELLERS:
BUYER:
 
 
 
[PDI, INC.]
[***]
 
 
By:
 
 
[***]
Title:
 
 
[***]
 
 
 
 
 
[***]
 





*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

29

--------------------------------------------------------------------------------






EXHIBIT 3.1(b)
None



30

--------------------------------------------------------------------------------






EXHIBIT 3.1(c)
See Engagement letter, between [***] and [***], a division of the [***], dated
[***], 2012.


*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

31

--------------------------------------------------------------------------------






EXHIBIT 3.1(d)
None

32

--------------------------------------------------------------------------------






EXHIBIT 3.2(c)
None

33

--------------------------------------------------------------------------------








EXHIBIT 4.3


None

34

--------------------------------------------------------------------------------








EXHIBIT 4.4


None





35

--------------------------------------------------------------------------------




EXHIBIT B
REPRESENTATIONS AND WARRANTIES CONCERNING [***]




Capitalized terms used in this Exhibit B are defined as follows:
“Confidential Information” shall mean “Confidential Information” as such term is
defined in the Confidentiality Agreement.
“Environmental Law” means any Applicable Law that relates to Hazardous
Substances, pollution or protection of the environment or natural resources,
including without limitation any Applicable Law relating to the generation, use,
processing, treatment, storage, discharge, release, transport or disposal of
Hazardous Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Financial Statements” has the meaning set forth in Section 7.8.
“Hazardous Substance” means any substance that constitutes, in whole or in part,
a pollutant, contaminant or toxic or hazardous or extremely hazardous substance
or waste under, or the generation, use, processing, treatment, storage, release,
transport or disposal of which is regulated by, any Applicable Law, including
but not limited to petroleum, petroleum hydrocarbons, petroleum products or
petroleum by-products, radioactive substances, asbestos or asbestos-containing
materials, gasoline, diesel fuel, pesticides, radon, urea formaldehyde, mold,
lead or polychlorinated biphenyls (“PCBs”).
“Health Care Laws” means:
(i)    the statutes, rules and regulations applicable to the regulatory
authority of the Food and Drug Administration;
(ii)    all federal and state fraud and abuse Laws promulgated thereunder,
including, but not limited to, the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil False
Claims Act (31 U.S.C. §3729 et seq.), Sections 1320a-7 and 1320a-7a of Title 42
of the United States Code;
(iii)    Health Insurance Portability and Accountability Act of 1996, as
codified at 42 U.S.C. Sections 1320d through d-8 (collectively, “HIPAA”);
(iv)    Medicare (Title XVIII of the Social Security Act);
(v)    Medicaid (Title XIX of the Social Security Act); and
(vi)    any other applicable federal, state or local health care Laws, manual
provisions, policies and administrative guidance.
“IRS” means the Internal Revenue Service.
“Medicaid Audits” has the meaning set forth in Section 7.11(f).
“Most Recent Financial Statements” has the meaning set forth in Section 7.8
below.
“Most Recent Fiscal Month End” has the meaning set forth in Section 7.8 below.




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------




“Most Recent Fiscal Year End” has the meaning set forth in Section 7.8 below.
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
“Permitted Exceptions” means (a) materialmen’s, workers’ and similar liens
arising or incurred in the Ordinary Course that are not material to the business
or operations of [***] or financial condition of [***] property so encumbered
and that are not resulting from a breach, default or violation by [***] of any
agreement, contract, lease, license, instrument, or other arrangement to which
[***] is a party or by which it is bound or to which any of its assets are
subject or any Applicable Law, (b) liens for Taxes not yet due and payable or
for Taxes that the taxpayer is contesting in good faith through appropriate
proceedings and (c) zoning and other land use regulations by any Governmental
Body of record not interfering with the Ordinary Course or detracting from the
use, occupancy, value or marketability of [***] ’s assets, provided that such
regulations have not been violated.
“Product Liability” has the meaning set forth in Section 7.24.
“[***] Benefit Plans” has the meaning set forth in Section 7.21.
“[***] Documents” has the meaning set forth in Section 7.2
“Related Person” has the meaning set forth in Section 7.23.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Tax” means (i) any federal, state, local or foreign net income, alternative or
add-on minimum, gross income, gross receipts, property, sales, franchise, use,
value added, transfer, gains, capital gains, license, excise, employment,
payroll, withholding, capital, ad valorem, profits, inventory, capital stock,
social security, unemployment, severance, stamp, occupation, estimated or
minimum tax, or any other tax, custom duty, governmental fee or other like
assessment or charge of any kind whatsoever, (ii) any interest, penalty, fine,
addition to tax or additional amount imposed by any Governmental Body in
connection with any item described in clause (i) and (iii) any liability in
respect of any item described in clause (i) or (ii) payable by reason of
contract, assumption, transferee liability, operation of law, Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under law) or otherwise.
“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including any
information return, claim for refund, amended return and declaration of
estimated Tax.
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
“Treasury Regulations” means the U.S. Department of Treasury regulations
promulgated under the Code, including any successor provisions thereto.
7.1    Organization, Qualification, And Corporate Power
[***] is a corporation duly organized, validly existing and in good standing
under the laws of Delaware, and duly authorized to conduct business and in good
standing under the laws of each jurisdiction where qualification is required,
except for jurisdictions where the failure to be so qualified




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------




would not cause [***] to experience a Material Adverse Change. [***] has full
power and authority to carry on the businesses in which it is engaged and to own
and use the properties owned and used by it. Exhibit 7.1 lists the directors and
officers of [***] .
7.2    Authorization of Transaction
[***] has full power and authority to execute and deliver this Agreement and
each other agreement, document, or instrument or certificate contemplated by
this Agreement or to be executed by it in connection with the transactions
contemplated by this Agreement (collectively, the “[***] Documents”), and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and each of [***] Documents, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all required action on the part of [***] . This Agreement has been,
and each of [***] Documents will be at or prior to the Closing, duly and validly
executed and delivered by [***] , and (assuming due authorization, execution and
delivery by PDI) this Agreement constitutes, and each of [***] Documents to
which [***] is a party, when so executed and delivered, will constitute, the
valid and legally binding obligation of [***] , enforceable in accordance with
their respective terms and conditions.
7.3    Capitalization
The entire authorized capital stock of [***] consists of 10,000,000 voting
shares of Common Stock, of which 2,060,000 shares of Common Stock are issued and
outstanding as of the date hereof. All of the issued and outstanding shares of
Common Stock have been duly authorized, are validly issued, fully paid, and
nonassessable, are held of record by the [***] Shareholders listed on Exhibit
7.3 and were not issued to or acquired by the [***] Shareholders in violation of
any Applicable Law, or of any agreement to which [***] is a party, or of any
preemptive rights granted by [***] or, to the Knowledge of [***] , any other
Person. Except as disclosed in Exhibit 7.3, (i) no shares of capital stock or
other equity interests of [***] are reserved for issuances or are held as
treasury shares, (ii) there are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments relating to the capital stock or other equity
interests of [***] , granted by [***] or, to the Knowledge of [***] , any other
Person, (iii) there are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or similar profit-sharing rights with respect to
[***] , (iv) there are no obligations, contingent or otherwise, of [***] to
purchase, redeem or otherwise acquire any capital stock or other equity
interests of [***] or, to the Knowledge of [***] , any of the [***] Shareholders
or any other Person, (v) there are no agreements or understandings, including
voting trusts and proxies, among or by [***] and any of the [***] Shareholders
or any other Persons with respect to [***] , and (vi) there are no dividends
which have accrued or have been declared but are unpaid on the capital stock or
other equity interests of [***] .
7.4    Noncontravention
(a)    Except as disclosed in Exhibit 7.4, neither the execution and the
delivery of this Agreement or the [***] Documents, nor the consummation of the
transactions contemplated hereby, will violate any Applicable Law to which [***]
is subject or any provision of the Organic Documents of [***] .
(b)    Except as disclosed in Exhibit 7.4, neither the execution and the
delivery of this Agreement or the [***] Documents, nor the consummation of the
transactions contemplated hereby, will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



3

--------------------------------------------------------------------------------




material agreement, contract, lease, license, instrument, or other arrangement
to which [***] is a party or by which it is bound or to which any of its assets
is subject (or result in the imposition of any Security Interest upon any of its
assets). Except as disclosed in Exhibit 7.4, [***] does not need to give any
notice to, make any filing with, or obtain any authorization, consent (all of
which have already been obtained), or approval of any Person or Governmental
Body in connection with the execution and delivery of this Agreement and [***]
Documents and in order for the Parties to consummate the transactions
contemplated by this Agreement.
7.5    Brokers’ Fees
Except as disclosed in Exhibit 7.5, [***] has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
7.6    Reserved
7.7    Subsidiaries
[***] has no subsidiaries and does not directly or indirectly own any share
capital, voting securities or other equity interests of any other Person.
7.8    Financial Statements
Attached hereto as Exhibit 7.8 are the following financial statements
(collectively the “Financial Statements”): (i) internal unaudited statements of
liabilities as of and for the fiscal year ended December 31, 2012 (the “Most
Recent Fiscal Year End”) for [***] ; and (ii) internal unaudited statement of
liabilities (the “Most Recent Financial Statements”) as of and for the 7 months
ended July 31, 2013 (the “Most Recent Fiscal Month End”) for [***] . Each of the
Financial Statements is complete and correct in all material respects and
presents fairly the financial condition of [***] as of such dates; provided,
however, the Most Recent Financial Statements are subject to normal year-end
adjustments.
7.9    Events Subsequent To Most Recent Fiscal Year End
Since the Most Recent Fiscal Year End, except as disclosed in Exhibit 7.9, (i)
[***] has conducted its business only in the Ordinary Course, and (ii) [***] has
not experienced any Material Adverse Change. Without limiting the generality of
the foregoing, except as disclosed in Exhibit 7.9, since that date:
(i)
[***] has not sold, leased, transferred, assigned or otherwise disposed of, any
assets, tangible or intangible, outside the Ordinary Course or, in any event,
assets valued in excess of $10,000 individually or $25,000 in the aggregate;

(ii)
[***] has not acquired any assets, tangible or intangible, outside the Ordinary
Course or, in any event, assets valued in excess of $10,000 individually or
$25,000 in the aggregate;

(iii)
[***] has not entered into any agreement, contract, lease, or license outside
the Ordinary Course or, in any event, any agreement, contract, lease, or license
with a value in excess of $10,000 individually or $25,000 in the aggregate;

(iv)
no party (including [***] ) has accelerated, terminated, made material
modifications to, or cancelled any material agreement, contract, lease, or
license to which [***] is a party





*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



4

--------------------------------------------------------------------------------






or by which it is bound (including but not limited to the Cornell License
Agreements and the [***] JV Agreement);
(v)
[***] has not imposed any Security Interest upon any of its assets, tangible or
intangible, other than Permitted Exceptions;

(vi)
[***] has not made or committed to make any capital expenditures outside the
Ordinary Course or in any event in excess of $10,000 individually or $25,000 in
the aggregate;

(vii)
[***] has not made any capital investment in, or any loan to, any other Person;

(viii)
[***] has not created, incurred, assumed, or guaranteed or otherwise become
liable or responsible with respect to more than $10,000 in aggregate
indebtedness for borrowed money and capitalized lease obligations;

(ix)
there has been no change made or authorized in the Organic Documents of [***] ;

(x)
[***] has not made any loan to, or entered into any other transaction with, the
[***] Shareholders or any of its directors, officers, Affiliates or employees;

(xi)
[***] has not entered into any employment contract or collective bargaining
agreement, written or oral, or modified the terms of any such existing contract
or agreement;

(xii)
[***] has not granted any increase in the base compensation of any of its
directors, officers, and employees outside the Ordinary Course or, in any event,
any increase in excess of $25,000 individually or $50,000 in the aggregate;

(xiii)
[***] not has awarded or paid any bonuses to employees of [***] ;

(xiv)
[***] has not adopted, amended, modified, or terminated any bonus,
profit-sharing, incentive, severance, retention, termination, change in control
or other plan, contract, or commitment for the benefit of any of its directors,
officers, and employees (or taken any action to adopt any [***] Benefit Plan);

(xv)
[***] has not made any other material change in employment terms for any of its
managers, directors, officers, and employees;

(xvi)
[***] has not instituted or settled any Legal Proceeding;

(xvii)
there has been no material change in the accounting or Tax reporting principles,
methods or policies of [***] and [***] has not made a request to any Taxing
Authority to change its Tax reporting principles;

(xviii)
[***] has not made, changed, rescinded or revoked any Tax election, settled or
compromised any Tax claim or liability or entered into a settlement or
compromise in relation to any Tax claim or liability;

(xix)
[***] has not prepared or filed any Tax Return (or any amendment thereof) except
a Tax Return prepared in a manner consistent with past practice and in respect
of which [***] has complied with Applicable Law; and

(xx)
[***] has not committed to any of the foregoing.

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------






7.10    Undisclosed Liabilities
Except as set forth on Exhibit 7.10, [***] has no material liability (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated or due or to become due, including any
liability for Taxes) except for (i) liabilities disclosed in the Financial
Statements and (ii) liabilities which have arisen after the Most Recent Fiscal
Month End in the Ordinary Course.
7.11    Legal Compliance
(a)    Except as disclosed in Exhibit 7.11, [***] complies and at all times has
complied in all material respects with all Applicable Laws, and no Legal
Proceeding has been filed or commenced against [***] alleging any failure so to
comply or any liability pursuant to any Applicable Law. To the Knowledge of
[***] , [***] is not under investigation with respect to the violation of any
Applicable Law.
(b)    Other than filings made with the State of Delaware relating to its
incorporation, [***] has not obtained, and does not own or hold, any Permits
and, to the Knowledge of [***] , [***] ’s activities to date do not require any
such Permits.
(c)    [***] has not contracted with Government Programs. Neither [***] nor any
of its employees have been excluded, suspended, debarred or otherwise declared
ineligible to participate in any Government Program.
(d)    During the past three years, [***] has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws, and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
correct in all material respects on the date filed (or were corrected or
supplemented by a subsequent submission).
(e)    The operation of [***] ’s business is in compliance with applicable
Environmental Law in all material respects, and [***] has been in compliance
with, and has no liabilities under any Environmental Law. To the Knowledge of
[***] , there are no facts, circumstances or conditions existing, initiated or
occurring prior to the Closing that have or will result in a liability, loss to
or claim against PDI under any Environmental Law.
(f)    Without limiting the generality of Section 7.11(a) or otherwise:
(i)
No Violations. [***] has not violated in any material respect the Medicare and
Medicaid provisions of the Social Security Act, the anti-kickback provisions of
the Social Security Act, the Stark anti-referral provisions of the Social
Security Act, the False Claims Act, or the Civil Monetary Penalty Law of the
Social Security Act or the applicable recordkeeping, inventory and other
requirements and regulations of the U.S. Food and Drug Administration or the
U.S. Drug Enforcement Administration. [***] is not party to a Corporate
Integrity Agreement, consent order, consent decree or other settlement agreement
with any Governmental Body.

(ii)
State Licensure. Except for a business license in the State of Delaware, [***]
has not obtained any licenses in any state and [***] ’s activities to date do
not require any such license.







*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



6

--------------------------------------------------------------------------------






(iii)
Medicaid. [***] is not subject to any current or ongoing Medicaid program audits
(“Medicaid Audits”) and has not been subject in the past to any Medicaid Audits.

(iv)
No Actions - Governmental Body. No action is pending by any Governmental Body
that would result in the exclusion of [***] from any Medicaid program. To the
Knowledge of [***] , no action or investigation is threatened by any
Governmental Body that would result in the exclusion of [***] from any Medicaid
program and there have been no inspections, inquiries or audits made or
conducted by any Governmental Body regarding [***] .

(v)
Reimbursement - Governmental Body. [***] has not requested reimbursement under
any Government Program.

(vi)
Third-Party Payment Programs. [***] is not a participant in any third-party
payment programs and [***] is not a participating provider of services, in whole
or in part, in any Government Program.

7.12    Tax Matters
Except as disclosed in Exhibit 7.12:
(a)    The jurisdictions in which [***] is required to file a Tax Return are
listed on Exhibit 7.12. All Tax Returns required to be filed on or before the
Closing Date by or on behalf of [***] (i) have been prepared in the manner
required by Applicable Law; (ii) have been duly and timely filed with the
appropriate Taxing Authority in all jurisdictions in which such Tax Returns are
required to be filed (after giving effect to any valid extensions of time in
which to make such filings); (iii) accurately reflect the liability for Taxes of
[***] ; and (iv) are true, complete and correct in all material respects. All
Taxes payable by or on behalf of [***] with respect to such Tax Returns have
been fully and timely paid. With respect to any period for which Tax Returns
have not yet been filed or for which Taxes are not yet due or owing, [***] has
made due and sufficient accruals for such Taxes in the Most Recent Financial
Statements and its books and records. All required estimated Tax payments
sufficient to avoid any underpayment penalties or interest have been made by or
on behalf of [***] .
(b)    [***] has complied in all material respects with all Applicable Laws
relating to the withholding and payment of Taxes and has duly and timely
withheld and paid over to the appropriate Taxing Authority all amounts required
to be so withheld and paid under all Applicable Laws.
(c)    [***] (nor any other Person on its behalf) has not (i) agreed to, and is
not required to, make any adjustments pursuant to Section 481(a) of the Code or
any similar provision of law nor to the Knowledge of [***] has any Taxing
Authority proposed any such adjustment; (ii) submitted any application to any
Taxing Authority requesting permission for any changes in accounting methods;
(iii) executed or entered into a closing agreement pursuant to Section 7121 of
the Code or any similar provision of law; (iv) requested any extension of time
within which to file any Tax Return, which Tax Return has since not been filed;
(v) been granted any extension or waiver for the assessment or collection of
Taxes, which Taxes have not since been paid; (vi) granted to any Person any
power of attorney that is currently in force with respect to any Tax matter, or
(vii) received any rulings of, or made any requests for rulings with, any Taxing
Authority that are, or if issued would be, binding on [***] after the Closing
Date.
(d)    To the Knowledge of [***] , no audits, investigations or examinations by
any Taxing Authority of the Tax Returns of [***] have been conducted or are
currently in progress, and [***] has




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



7

--------------------------------------------------------------------------------




not received any notice from any Taxing Authority that it intends to conduct
such an audit or investigation. To the Knowledge of [***] , no state of facts
exists or has existed that would constitute grounds for the assessment of any
liability for Taxes with respect to periods that have not been audited by any
Taxing Authority.
(e)    [***] is not a party to any Tax sharing, allocation, indemnity or similar
agreement or arrangement (whether or not written) pursuant to which it will have
any obligation to make any payments after the Closing Date.
(f)    There are no liens or judgments as a result of any unpaid Taxes upon any
of the assets of [***] .
(g)    No claim has been made by a Taxing Authority with respect to [***] in a
jurisdiction where [***] does not file Tax Returns such that it is or may be
subject to taxation by that jurisdiction.
(h)    [***] has not ever been a member of any consolidated, combined,
affiliated, unitary or similar group for any Tax purposes.
(i)    There is no taxable income of [***] that will be required under
applicable Tax law to be reported by PDI or any of its Affiliates, including
[***] , for a taxable period beginning after the Closing Date which taxable
income was realized (and reflects economic income) arising prior to the Closing
Date.
(j)    [***] has not, nor has it ever had, a permanent establishment in any
country other than the United States.
(k)    [***] has not engaged in any “reportable transactions” as defined in
Treasury Regulation Section 1.6011-4(b).
(l)    PDI has been provided correct and complete copies of all federal income
Tax Returns filed by or on behalf of [***] , examination reports, and statements
of deficiencies assessed against or agreed to by [***] with respect to taxable
periods ended on or after December 31, 2010.
7.13    Real Property
Except as disclosed in Exhibit 7.13, [***] has not at any time owned, operated
or leased any real property.
7.14    Intellectual Property
(a)    There is no Legal Proceeding pending or, to the Knowledge of [***] ,
threatened, by any third party before any court or tribunal (including, without
limitation, the United States Patent and Trademark Office or equivalent
authority anywhere in the world) relating to any of [***] ’s Intellectual
Property or Technology, nor has [***] received within the three years prior to
the date hereof any charge, complaint, claim, demand, or notice alleging any
such interference, infringement, misappropriation, or violation (including any
claim that [***] must license or refrain from using any Intellectual Property
rights of any third party) or challenging the validity, enforceability, use or
exclusive ownership of any Intellectual Property or Technology owned by or
licensed to [***] . Within the three years prior to the date hereof, [***] has
not brought any Legal Proceeding (other than claims that have been resolved to
[***] ’s satisfaction) against any Person for infringing, misappropriating, or
violating any Intellectual Property owned by or licensed to [***] , and, to the
Knowledge of [***] , no third party has interfered with, infringed upon,
misappropriated, or violated any Intellectual Property of [***] .






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



8

--------------------------------------------------------------------------------






(b)    All licenses or other agreements under which [***] is granted rights in
Intellectual Property are listed in Exhibit 7.14. All such licenses or other
agreements are in full force and effect, there is no material default by [***] ,
and to [***] ’s Knowledge, by any other party thereto and, except as set forth
in Exhibit 7.14, all of the rights of [***] thereunder are freely assignable.
[***] is not making unlawful use of any Intellectual Property granted to it
under any such licenses or other agreements. True, complete and correct copies
of all such licenses or other agreements, and any amendments thereto, have been
provided to PDI.
(c)    Except as set forth on Exhibit 7.14, [***] has not granted or licensed
any Intellectual Property rights to any Person.
(d)    Exhibit 7.14 sets forth a complete and accurate list of (i) registered
trademarks or service marks with respect to any of its Intellectual Property,
(ii) pending applications for any trademark or service mark with respect to any
of its Intellectual Property, (iii) domain names registered by [***] , or (iv)
trade names, fictitious names, unregistered trademarks, or unregistered service
marks that are used by [***] in connection with any of its business.
(e)    Except as set forth on Exhibit 7.14, [***] owns all right, title and
interest in and to, or has valid and continuing rights to use, sell and license,
all Intellectual Property, Software and other Technology used in the conduct of
the business and operations of [***] as presently conducted and as currently
proposed to be conducted, free and clear of all Security Interests or
obligations to others. As of the Effective Date, and subsequent to the Effective
Date to the Knowledge of [***] , [***] has not interfered with, infringed upon,
misappropriated, or violated any Intellectual Property or Technology of any
third party. Without limiting any of the foregoing, except as set forth on
Exhibit 7.14, as of the Effective Date, and subsequent to the Effective Date to
the Knowledge of [***] , the business and operations of [***] , and its
Technology, products, services, and the designing, development, manufacturing,
reproduction, use, marketing, sale, distribution, maintenance and modification
of any of the foregoing as presently performed and as currently contemplated to
be performed do not infringe upon, misappropriate or otherwise violate any
Intellectual Property of any third party.
(f)    Except as set forth in Exhibit 7.14 or with respect to licenses of
Software (i) generally available for an annual or one-time license fee of no
more than $10,000 in the aggregate, (ii) distributed as “freeware” or (iii)
distributed via Internet access without charge and for use without charge, [***]
does not own or license any Software. Following the Closing, [***] will have the
right to exercise all of its current rights under agreements granting rights to
it with respect to Intellectual Property to the same extent and in the same
manner it would have been able to had the transactions contemplated by this
Agreement not occurred, and without the payment of any additional consideration
as a result of such transactions and without the necessity of any third party
consent as a result of such transactions (and any such consents disclosed on
Exhibit 7.14 have already been obtained).
(g)    [***] has taken adequate measures, consistent with standard practices in
the industry in which [***] operates, to protect the confidentiality of all
trade secrets owned by [***] that are material to its business as currently
conducted. [***] has executed valid written agreements with all of its past and
present employees, consultants and independent contractors pursuant to which
such employees, consultants and independent contractors have agreed to hold all
of [***] ’ trade secrets and confidential information in confidence both during
and after the period during which they provided services to [***] . No trade
secrets or other confidential information owned by [***] that is material to its
business as currently conducted and as proposed to be conducted has been
disclosed or authorized to be disclosed by [***] to any of its employees,
consultants or independent contractors other than pursuant to a written
non¬disclosure or confidentiality agreement. No consultant or independent
contractor of [***] is, as a result of or in the course of such consultant’s or
independent contractor’s engagement by [***] , in default




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

9

--------------------------------------------------------------------------------




or breach of any material term of any consulting agreement, non-disclosure
agreement, assignment of invention agreement or similar agreement.
(h)    The information technology systems of [***] , including the relevant
Software and hardware, are adequate for the business as presently conducted. The
information technology systems of [***] have not suffered any material failure
within the two (2) years prior to the date hereof.
(i)    The information technology systems of [***] are reasonably secure against
intrusion. [***] has not suffered any security breaches within the past two
years that have resulted in a third party obtaining access to any confidential
information of [***] or any of its customers or suppliers.
(j)    [***] is in compliance in all material respects with any posted privacy
policies and any laws or regulations relating to personally identifiable
information.
7.15    Tangible Assets
[***] has no material tangible assets or properties.
7.16    Contracts
(a)    Exhibit 7.16 lists, by reference to the applicable subsection of this
Section 7.16, the following contracts and other agreements to which [***] is a
party or by which any of its assets is bound:
(i)
any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $15,000
per annum;

(ii)
any agreement (or group of related agreements) for the purchase or sale of raw
materials, commodities, supplies, products, or other personal property, or for
the furnishing or receipt of services, the performance of which will involve
consideration in excess of $25,000 or require performance by any party more than
one year from the date hereof;

(iii)
any agreement concerning a partnership or joint venture, strategic alliance,
licensing arrangement or sharing of profits or proprietary information;

(iv)
any agreement (or group of related agreements) under which [***] has created,
incurred, assumed, or guaranteed any indebtedness or under which it has imposed
a Security Interest on any of its assets, tangible or intangible;

(v)
any confidentiality, nonsolicitation or noncompetition agreement or any
agreement containing a nonsolicitation or noncompetition covenant;

(vi)
any agreement with any of the [***] Shareholders or any Affiliate thereof or any
current or former officer, director, member or Affiliate of [***] ;

(vii)
any profit sharing, equity option, equity purchase, equity appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of [***] ’s current or former managers, directors, officers, and employees and
any agreements providing for severance, retention, change in control or other
similar payments;

(viii)
any collective bargaining agreement and any agreements with any labor union or
association representing any employee of [***] ;



*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

10

--------------------------------------------------------------------------------






(ix)
any agreement for the employment of any individual providing annual compensation
in excess of $25,000, any agreement with independent contractors or consultants
(or similar arrangements) that provide for annual compensation in excess of
$25,000, and any agreements with employees or independent contractors or
consultants that are not cancellable without penalty or further payment and
without more than 30 days notice;

(x)
any agreement under which [***] has advanced or loaned any amount to any Person;

(xi)
any agreement for the sale of any of the assets of [***] other than in the
Ordinary Course or for the grant to any Person of any preferential rights to
purchase any of its assets;

(xii)
any agreement relating to the acquisition (by merger, purchase of equity or
assets or otherwise) by [***] of any operating business or material assets or
the capital stock or equity of any Person;

(xiii)
outstanding agreements of guaranty, surety or indemnification, direct or
indirect of [***] ;

(xiv)
any agreement under which the consequences of a default or termination could be
a Material Adverse Change;

(xv)
any leases of personal property involving annual payments in excess of $15,000
relating to personal property used in [***] ’s business or to which [***] is a
party or by which its properties or assets are bound; or

(xvi)
any other agreement (or group of related agreements) the performance of which
involves consideration in excess of $25,000 in any fiscal year.

(b)    PDI has received a correct and complete copy of each written agreement
listed in Exhibit 7.16 (as amended to date) and a written summary setting forth
the material terms and conditions of each oral agreement referred to therein.
With respect to each such agreement: (i) the agreement is legal, valid, binding,
enforceable (except (1) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (2) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (3) insofar as indemnification and
contribution provisions may be limited by applicable law), and in full force and
effect and, immediately following the consummation of the transactions
contemplated in this Agreement, will be in full force and effect without penalty
or other adverse consequence; (ii) neither [***] nor to the Knowledge of [***] ,
any other party, is in material breach or default, and no action or omission by
[***] and, to the Knowledge of [***] , no other event has occurred which with
notice or lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the agreement, and (iii) no
party has exercised any termination rights with respect thereto and no party has
given notice of any material dispute. That certain Summary of Material Terms of
a Agreement by [***] and [***], dated [***], 2013, is non-binding on [***] .
7.17    Powers Of Attorney
There are no outstanding powers of attorney executed on behalf of [***] .
7.18    Insurance




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



11

--------------------------------------------------------------------------------






(a)    Exhibit 7.18 sets forth the following information with respect to each
insurance policy (including policies providing property, casualty, liability,
and workers’ compensation coverage and bond and surety arrangements) with
respect to which [***] is a party, a named insured, or otherwise the beneficiary
of coverage:
(i)
the name of the insurer, the name of the policyholder, and the name of each
covered insured;

(ii)
the policy number and the period of coverage;

(iii)
the scope (including an indication of whether the coverage is on a claims made,
occurrence, or other basis) and amount of coverage;

(iv)
the annual premium; and

(v)
whether the policy may be terminated on the consummation of the transactions
contemplated hereby.

(b)    With respect to each such insurance policy: (i) the policy is legal,
valid, binding, enforceable, and in full force and effect; (ii) all premiums
with respect thereto covering all periods up to an including the Closing Date
have been, or will have been as of the Closing Date, paid (iii) neither [***]
nor to the Knowledge of [***] , any other party to the policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred which, with notice or lapse of time would
constitute such a breach or default, or permit termination, modification, or
acceleration, under the policy, and (iv) except as set forth on Exhibit 7.18, to
the Knowledge of [***] , no event relating to [***] has occurred which could
reasonably be expected to result in a retroactive upward adjustment or a
prospective upward adjustment in the premium payable under the policy.
(c)    [***] has insurance policies in effect for such amounts as are sufficient
for all requirements of Applicable Laws and all agreements to which it is a
party or by which it is bound.
7.19    Litigation
(a)    There is no (i) Legal Proceeding pending or, to the Knowledge of [***] ,
threatened against [***] (or to the Knowledge of [***] , pending or threatened,
against any of the officers, directors or employees of [***] with respect to
their business activities on behalf of [***] ), or to which [***] is otherwise a
party.
(b)    [***] is not subject to any outstanding Order nor is [***] in breach or
violation of any Order.
7.20    Employees
(a)    Exhibit 7.20 sets forth a correct and complete list of (i) all employees
of [***] ; (ii) all managers, directors and executive officers (vice president
or higher) of [***] , (iii) all consultants and contractors to [***] during the
fiscal year ended December 31, 2012, (iv) the current job title of each such
Person described in clauses (i) and (ii) above, and (iv) the amount of
compensation (including bonuses and commissions) paid to each such Person during
the fiscal year ended December 31, 2012.
(b)    [***] is not and has not been a party to or bound by any collective
bargaining agreement. [***] is, and has at all times been, in compliance, in all
material respects, with all Applicable Laws






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

12

--------------------------------------------------------------------------------




concerning employment and employment practices, terms and conditions of
employment, wages, hours of work and occupational safety and health, and is not
engaged in any “unfair labor practices” (as defined in the National Labor
Relations Act or other applicable laws).
7.21    Employee Benefits
There is no (i) employee welfare benefit plan (as defined in Section 3(1) of
ERISA); (ii) employee pension benefit plan (as defined in Section 3(2)(A) of
ERISA); (iii) contract, program, policy or arrangement which provides for a
deferred compensation benefit currently sponsored, maintained or contributed to
by [***] or any [***] Affiliate or with respect to which [***] or any [***]
Affiliate may have any liability and there is no employment, severance, change
in control (as such term is interpreted for purposes of section 409A of the
Code) or similar agreement to which [***] or any [***] Affiliate is a party
(collectively, the “[***] Benefit Plans”).
7.22    Guaranties
[***] is not a guarantor or otherwise responsible for any liability or
obligation (including indebtedness) of any other Person.
7.23    Certain Business Relationships With [***]
Except as disclosed in Exhibit 7.23, to the Knowledge of [***] , none of the
[***] Shareholders nor any employee, officer, manager, director or partner of
[***] , any member of their respective immediate families or any of their
respective Affiliates (each such Person a “Related Person”), (i) is, or has been
in within the 12 months prior to the date hereof, involved in any business
arrangement or relationship with [***] (whether written or oral), (ii) owes any
material amount to [***] , nor does [***] owe any material amount to, or has
committed to make any loan or extend or guarantee credit to or for the benefit
of, any Related Person, (iii) owns any asset, tangible or intangible, which is
used in the business of [***] (iv) has any material claim or cause of action
against [***] or (v) owns any direct or indirect interest of any kind in, or
controls or is a manager, director, officer, employee or partner of, or
consultant to, or lender to or borrower from or has the right to participate in
the profits of, any Person which is a competitor, supplier, customer, landlord,
tenant, creditor or debtor of [***] .
7.24    Product Warranties And Liabilities
(a)    [***] does not manufacture any products.
(b)    [***] has not distributed, sold, leased, or delivered any product or
service and has not committed or agreed to do any of the forgoing.
7.25    Books And Records
The books and records of [***] are correct and complete in all material respects
and the signatures appearing on all documents contained therein are the true
signatures of the person purporting to have signed the same. All actions
reflected in said books and records were duly and validly taken in material
compliance with the laws of the applicable jurisdiction and no meeting of the
board of directors of [***] or any committee thereof has been held for which
minutes have not been prepared and are not contained in the minute books. To the
extent that they exist, all personnel files, reports, strategic planning
documents, financial forecasts, accounting and tax records and all other records
of every type and description that relate to the business of [***] have been
prepared and maintained in accordance with good business practices and, where
applicable, in conformity with applicable laws and regulations. All




*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



13

--------------------------------------------------------------------------------




such books and records have been made available to PDI and, or in connection
with the Closing, will be provided to PDI.
7.26    Disclosure
The representations and warranties of [***] contained in the Collaboration
Agreement (including this Exhibit B) do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained herein not misleading. To the Knowledge of
[***] , there are no facts which [***] has not disclosed to PDI in writing which
could, individually or in the aggregate, reasonably be expected to cause [***]
to experience a Material Adverse Change.






















































































*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



14

--------------------------------------------------------------------------------




EXHIBIT C


PROMISSORY NOTE
Principal: $                                        Date:
[***] (hereinafter called the “Maker”), for value received, hereby promises to
pay to the order of PDI, Inc. (which, together with its successors and assigns,
will be called the “Payee”), the principal amount of
                                                         Dollars
                                 ($    ), plus interest at the rate of five
percent (5%) per annum on the principal amount outstanding from time to time,
from the date hereof until this Note shall have been paid in full.
Subject to the provisions below, no payment of principal or interest shall be
due for the first twenty-four (24) months from the date hereof. A payment of
principal and interest in the amount of $          shall be due on the first day
of the twenty-fifth calendar month following the date of this Note, and a like
amount shall be due on the first day of each month thereafter until
             , when the unpaid balance of principal and all accrued and unpaid
interest shall be due in full.
The maturity of this Note shall be accelerated, and the unpaid balance of
principal and all accrued and unpaid interest shall be due in full, within five
(5) business days following receipt by the Maker of $7,500,000 in funding on a
cumulative basis (whether in the form of equity capital or other indebtedness
convertible into equity capital).
In addition, in the event of the receipt by the Maker of $5,000,000 in funding
on a cumulative basis (whether in the form of equity capital or other
indebtedness convertible into equity capital) during the first twenty-four
months from the date hereof, payment of this Note in consecutive, equal monthly
installments of principal and interest will commence on the first day of the
next calendar month following the date of such funding, with the monthly payment
computed so that this Note will be fully amortized and paid in sixty (60) months
after the date hereof.
All payments on this Note shall be made in lawful money of the United States at
the office of the Payee at                       , or such other place as the
Payee may designate to the Maker in writing from time to time. Each payment
shall be applied first to accrued and unpaid interest, and the balance to the
outstanding principal hereof.
This Note shall be prepayable at any time in whole or in part, without penalty
or premium.
If any of the following events shall occur, that is to say (i) if a default
shall occur in the payment of any amount due hereunder and such default shall
not be cured within ten (10) days after such due date; or (ii) if the Maker
shall become insolvent or make an assignment for the benefit of creditors; or
(iii) if a case shall be commenced with respect to the Maker (whether voluntary
or involuntary) under any federal or state bankruptcy or insolvency law; or (iv)
if a custodian, receiver, trustee or other similar official shall be appointed
for the Maker or for any substantial part of its property; then, and in any such
event, the outstanding principal balance hereof, together with all accrued and
unpaid interest, shall at the option of the Payee become immediately due and
payable.
The Maker agrees to pay all costs (including attorneys’ fees) reasonably
incurred by the Payee in collecting this Note following a default hereunder.
Presentment for payment, demand, protest, notice of protest and notice of
dishonor are hereby waived by all parties to this Note, whether Maker, endorser,
guarantor or surety.






*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.





--------------------------------------------------------------------------------






No provision of this Note may be changed or waived orally, but only by an
instrument in writing signed by the party to be charged by such change or
waiver.
This Note shall be construed and enforced in accordance with the laws of the
State of New Jersey.
IN WITNESS WHEREOF, the Maker has executed this Note as of the day and year
first above written.
 
[***]
 
 
 
By:
 
 
 
 
 
Print Name:
 
 
 
 
 
Title:
 

































































*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.



